Exhibit 10.51

 

 

 

LOAN AGREEMENT

dated as of

November 14, 2014

among

JUNIATA RIVER LLC

the Financing Providers party hereto

the Collateral Administrator, Collateral Agent and Securities Intermediary party
hereto

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

THE PORTFOLIO INVESTMENTS

     19   

Section 1.01.

 

Purchases of Portfolio Investments

     19   

Section 1.02.

 

Procedures for Purchases and Related Financings

     20   

Section 1.03.

 

Conditions to Purchases

     20   

Section 1.04.

 

Sales of Portfolio Investments

     21   

Section 1.05.

 

Review of Portfolio Investments

     23   

Section 1.06.

 

Deposits and Contributions by Parent

     24    ARTICLE II  

THE FINANCINGS

     24   

Section 2.01.

 

Financing Commitments

     24   

Section 2.02.

 

First Advance; Ramp-Up Period

     24   

Section 2.03.

 

Financings; Use of Proceeds

     25   

Section 2.04.

 

Other Conditions to Financings

     25    ARTICLE III  

ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

     27   

Section 3.01.

 

The Advances

     27   

Section 3.02.

 

General

     29   

Section 3.03.

 

Taxes

     29   

Section 3.04.

 

Mitigation Obligations

     33    ARTICLE IV  

COLLECTIONS AND PAYMENTS

     34   

Section 4.01.

 

Interest Proceeds

     34   

Section 4.02.

 

Principal Proceeds

     34   

Section 4.03.

 

Principal and Interest Payments; Prepayments

     35   

Section 4.04.

 

Payments Generally

     36   

Section 4.05.

 

CE Cure Account

     36   

Section 4.06.

 

Optional Redemption

     37    ARTICLE V  

[RESERVED]

     37    ARTICLE VI  

REPRESENTATIONS, WARRANTIES AND COVENANTS

     37   

Section 6.01.

 

Representations and Warranties

     37   

Section 6.02.

 

Representations Regarding the Portfolio Investments

     40   

Section 6.03.

 

Covenants of the Company

     41   

Section 6.04.

 

Amendments, Etc

     48   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

         Page   ARTICLE VII  

EVENTS OF DEFAULT

     49    ARTICLE VIII  

ACCOUNTS; COLLATERAL SECURITY

     51   

Section 8.01.

 

The Accounts; Agreement as to Control

     51   

Section 8.02.

 

Collateral Security; Pledge; Delivery

     53   

Section 8.03.

 

Accountings

     56   

Section 8.04.

 

Additional Reports

     56    ARTICLE IX  

THE AGENTS

     56   

Section 9.01.

 

Appointment of Administrative Agent and Collateral Agent

     57   

Section 9.02.

 

Additional Provisions Relating to the Collateral Agent and the Collateral
Administrator

     60    ARTICLE X  

MISCELLANEOUS

     63   

Section 10.01.

 

Non-Petition

     63   

Section 10.02.

 

Notices

     63   

Section 10.03.

 

No Waiver

     63   

Section 10.04.

 

Expenses; Indemnity; Damage Waiver

     64   

Section 10.05.

 

Amendments

     65   

Section 10.06.

 

Confidentiality

     65   

Section 10.07.

 

Non-Recourse

     66   

Section 10.08.

 

Successors; Assignments

     68   

Section 10.10.

 

Counterparts

     69   

Section 10.11.

 

Headings

     69   

 

-ii-



--------------------------------------------------------------------------------

Schedules   

Schedule 1

   Transaction Schedule

Schedule 2

   Contents of Approval Requests

Schedule 3

   Eligibility Criteria

Schedule 4

   Concentration Limitations

Schedule 5

   Accounts

Schedule 6

   Form of Position Report Exhibit   

Exhibit A

   Form of Request for Advance

Exhibit B

   Moody’s Industry Classification Groups

 

-iii-



--------------------------------------------------------------------------------

LOAN AGREEMENT dated as of November 14, 2014 (this “Agreement”) among JUNIATA
RIVER LLC, a Delaware limited liability company, as borrower (the “Company”);
the Financing Providers party hereto; Citibank, N.A. (“Citibank”), in its
capacity as collateral agent (in such capacity, the “Collateral Agent”); Virtus
Group, LP, in its capacity as collateral administrator (in such capacity, the
“Collateral Administrator”); Citibank, in its capacity as securities
intermediary (in such capacity, the “Securities Intermediary”); and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the Financing
Providers hereunder (in such capacity, the “Administrative Agent”).

The Company, a newly formed special purpose vehicle wholly owned and managed by
FS Investment Corporation II, which in turn is advised by FSIC II Advisor, LLC
and sub-advised by GSO / Blackstone Debt Funds Management LLC, wishes to
accumulate certain loans and other debt securities (the “Portfolio
Investments”), all on and subject to the terms and conditions set forth herein.

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) has agreed to make advances to the Company
(“Advances”) hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the “Transaction Schedule”). JPMCB, together with
its respective successors and permitted assigns, are referred to herein as the
“Financing Providers”, and the types of financings to be made available by them
hereunder are referred to herein as the “Financings”. For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.

Furthermore, on or about the date hereof, the Company intends to acquire certain
Portfolio Investments pursuant to a Purchase Agreement (the “Sale Agreement”),
dated on or about the date hereof, between the Company and FS Investment
Corporation II (the “Parent”).

Accordingly, the parties hereto agree as follows:

Defined Terms

Except as otherwise provided in this Agreement, whenever used herein, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings

“Account” has the meaning ascribed to it in Section 8.01(a).

“Administrative Agent” has the meaning ascribed to it in the preamble.

“Advances” has the meaning ascribed to it in the preamble.

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on

 

-1-



--------------------------------------------------------------------------------

behalf of Company) at law or in equity, or before or by any governmental
authority, domestic or foreign, whether pending, active or, to the Company’s
knowledge, threatened against or affecting the Company or its property that
could reasonably be expected to result in a Material Adverse Effect.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such Person (whether
by virtue of ownership, contractual rights or otherwise). For the purposes of
this definition, “control” shall mean the possession, directly or indirectly
(including through affiliated entities), of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” shall have meanings correlative thereto.

“Agent” has the meaning ascribed to it in Section 9.01.

“Agent Business Day” means any day on which commercial banks and foreign
exchange markets settle payments in each of New York City and the city in which
the corporate trust office of the Collateral Agent is located.

“Agreement” has the meaning ascribed to it in the preamble.

“Amendment” has the meaning ascribed to it in Section 6.04.

“Annual Cap” has the meaning ascribed to it in Section 9.02(e).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

“Applicable Margin” has the meaning ascribed to it in the Fee Letter.

“Approval Request” has the meaning ascribed to it in Section 1.02(a).

“Asset Based Loan” means any loan that (i) was underwritten primarily on the
appraised value of the assets securing such Loan and (ii) is governed by a
borrowing base.

“Base Rate” shall mean, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.5%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

-2-



--------------------------------------------------------------------------------

“Business Day” means any day on which commercial banks are open in New York
City; provided that, with respect to any provisions herein relating to the
setting of LIBOR, “Business Day” shall be deemed to exclude any day on which
banks are required or authorized to be closed in London, England.

“Calculation Period” means the period from the date on which the First Advance
is made hereunder to but excluding April 15, 2015, and each successive quarterly
period ending on January 15, April 15, July 15 and October 15 of each year
during the term of this Agreement (or, (i) if such date is not a Business Day,
then the prior Business Day, and (ii) in the case of the last Calculation
Period, if the last Calculation Period does not end a Calculation Period Start
Date, the period from and including the preceding Calculation Period Start Date
to but excluding the Maturity Date).

“Calculation Period Start Date” means a quarterly anniversary of the date of the
First Advance hereunder.

“Cash Flow Report” has the meaning ascribed to it in Section 8.03(a).

“CE Cure Account” has the meaning ascribed to it in Section 8.01(a).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

“Change of Control” means FS Investment Corporation II shall no longer be the
sole equityholder of the Company; provided, however, that a merger of FS
Investment Corporation II with FS Investment Corporation or other fundamental
change transaction the result of which effectively combines the ownership and/or
assets of FS Investment Corporation II and FS Investment Corporation shall not
constitute a Change of Control.

“Citibank” has the meaning ascribed to it in the preamble.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning ascribed to it in Section 8.02.

“Collateral Administration Agreement” means the collateral administration
agreement, dated on or about the date hereof, among the Company, the
Administrative Agent, the Investment Manager and the Collateral Administrator.

“Collateral Administrator” has the meaning ascribed to it in the preamble.

“Collateral Agent” has the meaning ascribed to it in the preamble.

“Company” has the meaning ascribed to it in the preamble.

 

-3-



--------------------------------------------------------------------------------

“Company LLC Agreement” means the amended and restated limited liability company
agreement of Juniata River LLC, dated November 14, 2014.

“Compliance Condition” means, on any date of determination, a condition that is
satisfied if the principal amount of then outstanding Advances (assuming that
Advances have been made for any outstanding Purchase Commitments which have
traded but not settled) minus the amounts then on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds and
Excess Interest Proceeds, is less than or equal to 50% of the Net Asset Value.

“Concentration Limitations” has the meaning ascribed to it in Schedule 4.

“Corporate Bonds” means debt securities issued by corporations.

“Coverage Event” means (A) the occurrence of both of the following events:
(i) the Administrative Agent shall have determined and notified the Investment
Manager in writing as of any date that the Net Asset Value does not equal or
exceed the product of (a) the Market Value Trigger specified on the Transaction
Schedule and (b)(x) the principal amount of the outstanding Advances (assuming
that Advances have been made for any outstanding Purchase Commitments which have
traded but not settled) minus (y) the amounts then on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds and
Excess Interest Proceeds; provided that, solely for the purposes of calculating
the Net Asset Value under this clause (A)(i), the Market Value for any Portfolio
Asset shall not be greater than the par amount thereof; and (ii) a Coverage
Event Cure Failure or (B) if in connection with any Coverage Event Cure, a
Portfolio Investment sold, contributed or deemed to have been contributed to the
Company shall fail to settle within (1) fifteen (15) Business Days from the
related Trade Date thereof with respect to Portfolio Investments consisting of
loans, and (2) three (3) Business Days from the related Trade Date thereof with
respect to Portfolio Investments consisting of Corporate Bonds or, in each case,
in such longer period as may be agreed to by the Administrative Agent in its
sole discretion; provided that, the failure of such sale, contribution or deemed
contribution to settle within the applicable time frame shall not constitute a
“Coverage Event” if the condition set forth in clause (A)(i) of this definition
of “Coverage Event” is otherwise satisfied at the end of such time frame.

“Coverage Event Cure” means, on any date of determination, (i) the contribution
by Parent of cash to the Company (which shall be deposited in the CE Cure
Account) or, with the consent of the Administrative Agent, additional Portfolio
Investments to the Company and the pledge and Delivery thereof by the Company to
the Collateral Agent pursuant to the terms hereof, (ii) the prepayment by the
Company of an aggregate principal amount of Advances (together with accrued and
unpaid interest thereon) or (iii) any combination of the foregoing clauses
(i) and (ii), in each case during the Coverage Event Cure Period and in an
amount such that the Net Asset Value exceeds the product of (a) the Market Value
Trigger specified on the Transaction Schedule and (b)(x) the principal amount of
the outstanding Advances (assuming that Advances have been made for any
outstanding Purchase Commitments which have traded but not settled) minus
(y) the amounts then on deposit in the Accounts (including cash and Eligible
Investments) representing Principal Proceeds and Excess Interest Proceeds;
provided that, any Portfolio Investment contributed or deemed to be contributed
to the Company in

 

-4-



--------------------------------------------------------------------------------

connection with the foregoing must meet all of the applicable Eligibility
Criteria (unless otherwise consented to by the Administrative Agent); and
provided further, that solely for the purposes of the calculation set forth
above, when determining the Net Asset Value, the Market Value for any Portfolio
Asset shall not be greater than the par amount thereof. In connection with any
Coverage Event Cure, a Portfolio Investment shall be deemed to have been sold or
contributed to the Company, as applicable, if there has been a valid, binding
and enforceable contract for the assignment of such Portfolio Investment and, in
the reasonable judgment of the Investment Manager, such assignment will settle
within (1) fifteen (15) Business Days from the related Trade Date thereof with
respect to Portfolio Investments consisting of loans and (2) three (3) Business
Days from the related Trade Date thereof with respect to Portfolio Investments
consisting of Corporate Bonds; for the avoidance of doubt, a Portfolio
Investment will not be deemed to have been sold or contributed in connection
with such Coverage Event Cure if such assignment does not settle within its
respective timeframe.

“Coverage Event Cure Failure” means each of (i) the inability of the Company to
demonstrate (as determined in the sole discretion of the Administrative Agent),
prior to the end of the applicable Coverage Event Cure Period, the non-existence
of a Coverage Event (whether due to an increase in the Net Asset Value during
the Coverage Event Cure Period or otherwise) and (ii) the failure by the Company
to effect a Coverage Event Cure as set forth in the definition of such term.

“Coverage Event Cure Period” means the period commencing on the Business Day on
which the Administrative Agent notifies the Investment Manager (which such
notice shall be given by the Administrative Agent prior to 2:00 p.m., New York
City time, on any Business Day, and if not given by such time, such notice shall
be deemed to have been given on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the definition of the
term Coverage Event and ending at (x) the close of business in New York one
(1) Business Day thereafter or (y) such later date and time as may be agreed to
by the Administrative Agent in its sole discretion.

“Credit Risk Parties” has the meaning ascribed to it in Article VII.

“Current Pay Obligation” means any Portfolio Investment that is in default but
as to which no payments are due and payable that are unpaid and with respect to
which the Investment Manager has certified to the Administrative Agent (with a
copy to the Collateral Administrator and the Collateral Agent) in writing that
it believes, in its reasonable business judgment, that (a) the issuer or obligor
of such Portfolio Investment will continue to make scheduled payments of
interest thereon and will pay the principal thereof by maturity or as otherwise
contractually due, or (b) if the issuer or obligor is subject to a bankruptcy
proceeding, it has been the subject of an order of a bankruptcy court that
permits it to make the scheduled payments on such Portfolio Investment and all
interest and principal payments due thereunder have been paid in cash when due.

“Custodial Account” has the meaning ascribed to it in Section 8.01(a).

“Default” has the meaning ascribed to it in Section 1.03.

 

-5-



--------------------------------------------------------------------------------

“Delayed Funding Term Loan” means any Portfolio Investment that (a) requires the
holder thereof to make one or more future advances to the obligor under the
Underlying Instruments relating thereto, (b) specifies a maximum amount that can
be borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such loan will be a Delayed Funding Term Loan only to the extent of undrawn
commitments and only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or reduced to zero.

“Deliver” (and its correlative forms) means the taking of the following steps:

(1) in the case of Portfolio Investments, Eligible Investments and amounts
deposited into the CE Cure Account, by instructing the Securities Intermediary
(x) to indicate by book entry that a financial asset comprised thereof has been
credited to the Custodial Account and (y) to comply with entitlement orders
originated by the Collateral Agent with respect to each such security
entitlement without further consent by the Company;

(2) in the case of each general intangible (including any participation interest
that is not, or the debt underlying which is not, evidenced by an instrument),
by notifying the obligor thereunder of the security interest of the Collateral
Agent; provided the Company shall not be required to notify the obligor unless
an Event of Default has occurred and is continuing or a Coverage Event shall
have occurred;

(3) in the case of Possessory Collateral that do not constitute a financial
asset forming the basis of a security entitlement delivered to the Collateral
Agent pursuant to clause (1) above, by causing (x) the Collateral Agent to
obtain possession of such Possessory Collateral in the State of New York, or
(y) a person other than the Company and a securities intermediary (A)(I) to
obtain possession of such Possessory Collateral in the State of New York, and
(II) to then authenticate a record acknowledging that it holds possession of
such Possessory Collateral for the benefit of the Collateral Agent or (B)(I) to
authenticate a record acknowledging that it will take possession of such
Possessory Collateral for the benefit of the Collateral Agent and (II) to then
acquire possession of such Possessory Collateral in the State of New York;

(4) in the case of any account which constitutes a “deposit account” under
Article 9 of the UCC, by instructing the Securities Intermediary to continuously
identify in its books and records the security interest of the Collateral Agent
in such account and, except as may be expressly provided herein to the contrary,
establishing dominion and control over such account in favor of the Collateral
Agent; and

(5) with respect to the security interest granted pursuant to Section 8.02, by
filing or causing the filing of a financing statement with respect to such
Collateral with the Delaware Secretary of State.

“Designated Email Notification Address” means andrew.jordan@gsocap.com and
ken.miller@franklinsquare.com, provided that, so long as no Event of Default
shall have occurred and be continuing, Parent may, upon at least five
(5) Business Day’s written notice to the applicable Agent, designate any other
email address with respect to Parent as the Designated Email Notification
Address.

 

-6-



--------------------------------------------------------------------------------

“Designated Independent Broker-Dealer” means JPMorgan Securities LLC; provided
that, so long as no Coverage Event shall have occurred and no Event of Default
shall have occurred and be continuing, Parent may, upon at least five
(5) Business Day’s written notice to the applicable Agent, designate another
Independent Broker-Dealer as the Designated Independent Broker-Dealer; provided
further that, with respect to the proposed sale of a Portfolio Investment, no
other Independent Broker-Dealer may be designated as the Designated Independent
Broker-Dealer without the consent of the Administrative Agent.

“Effective Date” has the meaning ascribed to it in Section 2.04.

“Eligibility Criteria” has the meaning ascribed to it in Section 1.03.

“Eligible Assignee” means (i) an Affiliate of the related assignor, (ii) a bank,
(iii) an insurance company or (iv) any Person, other than (a) any Person
primarily engaged in the business of private investment management as a business
development company, mezzanine fund, private debt fund, hedge fund or private
equity fund, which is in direct or indirect competition with the Company, the
Investment Manager or the sub-advisor of the Investment Manager, or any
Affiliate thereof that is an investment advisor, (b) any Person controlled by,
or controlling, or under common control with, or which is a sponsor of, a Person
referred to in clause (a) above, or (c) any Person for which a Person referred
to in clause (a) above serves as an investment advisor with discretionary
investment authority.

“Eligible Investments” means any (a) cash or (b) dollar denominated investment
that, at the time it, or evidence of it, is Delivered to the Collateral Agent
(directly or through an intermediary or bailee), is one or more of the following
obligations or securities:

 

  (i) direct Registered debt obligations of, and Registered debt obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America that satisfies the
Eligible Investment Required Ratings at the time of such investment or
contractual commitment providing for such investment; provided, notwithstanding
the foregoing, the following securities shall not be Eligible Investments:
(i) General Services Administration participation certificates; (ii) U.S.
Maritime Administration guaranteed Title XI financing; (iii) Financing Corp.
debt obligations; (iv) Farmers Home Administration Certificates of Beneficial
Ownership; and (v) Washington Metropolitan Area Transit Authority guaranteed
transit bonds;

 

  (ii)

demand and time deposits in, certificates of deposit of, trust accounts with,
bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including Citibank) or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, so long as the
commercial

 

-7-



--------------------------------------------------------------------------------

  paper and/or the debt obligations of such depository institution or trust
company (or, in the case of the principal depository institution in a holding
company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings;

 

  (iii) unleveraged repurchase obligations with respect to (a) any security
described in clause (i) above or (b) any other security issued or guaranteed by
an agency or instrumentality of the United States of America, in either case
entered into with a depository institution or trust company (acting as
principal) described in clause (ii) above or entered into with an entity (acting
as principal) with, or whose parent company has, the Eligible Investment
Required Ratings;

 

  (iv) Registered debt securities bearing interest or sold at a discount with
maturities up to 365 days (but in any event such securities will mature by the
next succeeding Interest Payment Date) issued by any entity formed under the
laws of the United States of America or any State thereof that have a S&P Rating
of “AA” at the time of such investment or contractual commitment providing for
such investment;

 

  (v) commercial paper or other short-term debt obligations with the Eligible
Investment Required Ratings and that either bear interest or are sold at a
discount from the face amount thereof; provided that this clause (v) will not
include extendible commercial paper or asset backed commercial paper; and

 

  (vi) money market funds which have, at the time of such reinvestment, a credit
rating of “AAAm” by S&P;

provided that Eligible Investments shall not include (a) any interest-only
security, any security purchased at a price in excess of 100% of the par value
thereof or any security whose repayment is subject to substantial non-credit
related risk as determined in the sole judgment of the Asset Manager, or (b) any
security whose rating assigned by Standard & Poor’s includes the subscript “f”,
“p”, “q”, “pi”, “r”, “sf” or “t”. Eligible Investments may include those
investments with respect to which Citibank or an Affiliate of Citibank is an
obligor or provides services.

“Eligible Investment Required Ratings” means a long-term senior unsecured debt
rating of at least “A” and a short-term credit rating of at least “A-1” by S&P
(or, if such institution has no short-term credit rating, a long-term senior
unsecured debt rating of at least “A+” by S&P).

“Eligible Jurisdictions” means Canada, Cayman Islands, Germany, Ireland,
Luxembourg, Sweden, Switzerland, The Netherlands, the United Kingdom and the
United States.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412, 430 or 431 of the Code).

 

-8-



--------------------------------------------------------------------------------

“ERISA Event” means that (1) the Company has underlying assets which constitute
“plan assets” within the Plan Asset Rules or (2) the Company or any ERISA
Affiliate sponsors, maintains, contributes to, is required to contribute to or
has any liability with respect to any Plan.

“Events of Default” has the meaning ascribed to it in Article VII.

“Excess Concentration Amount” means, as of any date of determination, the sum,
without duplication, of the Market Value of each Portfolio Investment, if any,
that is in excess of any Concentration Limitation set forth on Schedule 4
hereto.

“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Accounts representing Interest Proceeds over
(2) the sum of (a) the projected amount required to be paid pursuant to
Section 4.03(b) on the next Interest Payment Date plus (b) $30,000, in each
case, as determined by the Company in good faith and in a commercially
reasonable manner and verified by in the case of clause (1) the Collateral Agent
and otherwise by the Administrative Agent.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by gross or net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, imposed as
a result of such Recipient being organized under the laws of, or having its
principal office or, its applicable lending office (or relevant office for
receiving payments from or on account of the Company or making funds available
to or for the benefit of the Company) located in, the jurisdiction imposing such
Tax (or any political subdivision thereof), (b) Other Connection Taxes, (c) U.S.
federal withholding Taxes on amounts payable to or for the account of such
Recipient that are or would be required to be withheld pursuant to a law in
effect on the date on which (i) such Recipient acquires an interest in the
Financing Commitment or Advance or becomes the Administrative Agent or (ii) such
Recipient changes its office for receiving payments by or on account of the
Company or making funds available to or for the benefit of the Company, except
in each case to the extent that, pursuant to Section 3.03, amounts with respect
to such Taxes were payable either to such Recipient’s assignor immediately
before such Recipient became a party hereto or to such Recipient immediately
before it changed its office for receiving payments by or on account of the
Company or making funds available to or for the benefit of the Company,
(d) Taxes attributable to such Lender’s failure to comply with Section 3.03(f),
(e) any U.S. federal withholding Taxes imposed under FATCA and (f) U.S. backup
withholding Taxes.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. Law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any U.S. or
non-U.S. fiscal or regulatory Law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

 

-9-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the fee letter, dated on or about the date hereof, among the
Lender, the Administrative Agent and the Company.

“Financing Commitment” means, with respect to each Financing Provider and each
type of Financing available hereunder at any time, the commitment of such
Financing Provider to provide such type of Financing to the Company hereunder in
an amount up to but not exceeding the portion of the applicable financing limit
set forth on the Transaction Schedule that is held by such Financing Provider at
such time reduced by any Advances prepaid in connection with a Coverage Event.

“Financing Providers” has the meaning ascribed to it in the preamble.

“Financings” has the meaning ascribed to it in the preamble.

“First Advance” has the meaning ascribed to it in Section 2.02(a).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means (i) any Subsidiary that is not incorporated or
organized under the laws of a State within the United States of America or the
District of Columbia, and that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code with respect to which a company is a “US
Shareholder” within the meaning of Section 951(b) of the Code, or (ii) any
Subsidiary all or substantially all of the assets of which are stock or stock
equivalents of, or debt interests in, one or more Subsidiaries described in
clause (i) above.

“GAAP” means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

-10-



--------------------------------------------------------------------------------

“Indebtedness” as applied to any Person, means, without duplication, (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes, deferrable securities or other
similar instruments; (iii) all obligations of such Person to pay the deferred
purchase price of property or services, except trade accounts payable arising in
the ordinary course of business; (iv) all obligations of such Person as lessee
under capital leases; (v) all non-contingent obligations of such Person to
reimburse or prepay any bank or other Person in respect of amounts paid under a
letter of credit, banker’s acceptance or similar instrument; (vi) all debt of
others secured by a Lien on any asset of such Person, whether or not such debt
is assumed by such Person; and (vii) all debt of others guaranteed by such
Person and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any Person or otherwise to assure a
creditor against loss.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning ascribed to it in Section 10.04(b).

“Independent Bid” means a firm bid for the full amount of the relevant Portfolio
Investment from an Independent Broker-Dealer.

“Independent Broker-Dealer” means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America/Merrill Lynch, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, Morgan Stanley,
Nomura, Royal Bank of Scotland, UBS, any Affiliate of any of the foregoing, but
in no event including the Company or any Affiliate of the Company.

“Ineligible Investment” means, from time to time, any Portfolio Investment that
fails, at such time, to satisfy the Eligibility Criteria.

“Ineligible Person” has the meaning ascribed to it in Section 10.08(b).

“Information” means all information received from the Company or the Investment
Manager relating to the Company or its business or any obligor in respect of any
Portfolio Investment.

“Interest Collection Account” has the meaning ascribed to it in Section 8.01(a).

“Interest Payment Date” means January 25, April 25, July 25 and October 25 of
each year during the term of this Agreement or if such date is not a Business
Day, then the succeeding Business Day commencing April 25, 2015.

“Interest Proceeds” means all payments of interest received by the Company in
respect of the Portfolio Investments and Eligible Investments (in each case
other than accrued interest purchased by the Company, but including proceeds
received from the sale of interest accrued after the date on which the Company
acquired the related Portfolio Investment), all other payments on the Eligible
Investments and all payments of fees and other similar amounts received by the
Company or deposited into any of the Accounts (including commitment fees,

 

-11-



--------------------------------------------------------------------------------

facility fees, late payment fees, prepayment premiums, amendment fees and waiver
fees, but excluding syndication or other up-front fees and administrative agency
or similar fees); provided, however, that for the avoidance of doubt, Interest
Proceeds shall not include amounts or Eligible Investments in the CE Cure
Account or any proceeds therefrom.

“Investment” means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or
(c) becoming obligated with respect to Indebtedness of any other Person.

“Investment Management Agreement” means the Investment Management Agreement,
dated on the date hereof, between the Company and the Investment Manager
relating to the management of the Portfolio Investments, as amended, restated,
supplemented or otherwise modified from time to time.

“Investment Manager” means FS Investment Corporation II, a Maryland corporation.

“IRS” means the United States Internal Revenue Service.

“JPMCB” has the meaning ascribed to it in the preamble.

“Lender” means a Financing Provider with a Financing Commitment to make Advances
hereunder.

“Letter of Credit” means a facility whereby (i) a fronting bank issues or will
issue a letter of credit for or on behalf of a borrower, (ii) if the letter of
credit is drawn upon, and the borrower does not reimburse the letter of credit
agent bank, the lender/participant is obligated to fund its portion of the
facility, and (iii) the letter of credit agent bank passes on (in whole or in
part) the fees and any other amounts it receives for providing the letter of
credit to the lender.

“LIBO Rate” means, for each Calculation Period relating to an Advance, (i) the
rate per annum equal to the offered rate which appears on the page of the
Reuters Screen which displays an average Inter-continental Exchange Benchmark
Administration Ltd. Interest Settlement Rate for dollar deposits (for delivery
on the first day of such Calculation Period) with a term equivalent to the LIBOR
Period, determined as of approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Calculation Period, or (ii) if
the rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays an average
Intercontinental Exchange Benchmark Administration Ltd. Interest Settlement Rate
for dollar deposits (for delivery on the first day of such Calculation Period)
with a term equivalent to the LIBOR Period, determined as of approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Calculation Period. The LIBO Rate shall be determined by the Administrative
Agent (and notified to the Collateral Administrator), and such determination
shall be conclusive absent manifest error.

“LIBOR Period” has the meaning ascribed to it in the Fee Letter.

 

-12-



--------------------------------------------------------------------------------

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

“Loan/Assignment Agreement” has the meaning ascribed to it in Section 8.01(a).

“Loan Documents” has the meaning ascribed to it in Section 2.04(b).

“Market Value” means, on any date of determination, (i) with respect to each
Portfolio Investment held by the Company that is a Senior Secured Loan or a
Second Lien Loan, the aggregate outstanding amount of such Portfolio Investment
multiplied by, (x) the indicative bid-side price determined by LoanX, Inc. or
(y) if the Administrative Agent determines in its sole discretion that the
indicative bid-side price to be obtained in clause (x) above is unavailable or
is not indicative of the actual current market value, the market value of such
Senior Secured Loan or Second Lien Loan as determined by the Administrative
Agent in good faith and in a commercially reasonable manner, after taking into
consideration observable trading levels while accounting for size; (ii) with
respect to any other Portfolio Investment (other than cash) held by the Company,
the aggregate outstanding amount of such Portfolio Investment multiplied by the
market value (expressed as a percentage) of such Portfolio Investment as
determined by the Administrative Agent in good faith and in a commercially
reasonable manner; and (iii) with respect to any cash held by the Company, the
amount of such cash. Except as otherwise herein expressly provided, the Market
Value for any Portfolio Investment shall not be greater than the par amount
thereof. So long as no Coverage Event has occurred or Event of Default has
occurred and is continuing, the Borrower shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth in
Section 1.05(b) and Market Value may then be determine in accordance with
Section 1.05(b).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company or the
Investment Manager, (b) the ability of the Company or the Investment Manager to
perform its obligations under this Agreement or any of the other Loan Documents
or (c) the rights of or benefits available to the Administrative Agent or the
Lenders under this Agreement or any of the other Loan Documents;

“Material Amendment” means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender,
(ii) reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable hereunder, (iii) postpones the scheduled
date of payment of the principal amount of any Advance, or any interest thereon,
or any other amounts payable hereunder, or reduces the amount of, waives or
excuses any such payment, or postpones the scheduled date of expiration of any
Financing Commitment, (iv) changes any provision in a manner that would alter
the pro rata sharing of payments required hereby, or (v) changes any of the
provisions of Section 10.08 or the definition of “Required Financing Providers”
or any other provision hereof specifying the number or percentage of Financing
Providers required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder.

“Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable following the occurrence of an
Event of Default under Article VII, and (3) the date specified for optional
redemption in full in the written notice delivered pursuant to Section 4.06(a).

 

-13-



--------------------------------------------------------------------------------

“Moody’s Industry Classification Group”: As set forth in Exhibit B hereto.

“Net Asset Value” means the sum of the Market Value of each Portfolio Investment
(both owned and in respect of which there are outstanding Purchase Commitments
which have traded but not settled) in the Portfolio that is not (x) an
Ineligible Investment or (y) a Portfolio Investment which has traded but not
settled within (1) fifteen (15) Business Days from the related Trade Date
thereof with respect to Portfolio Investments consisting of loans or
participation interests in loans and (2) three (3) Business Days from the
related Trade Date thereof with respect to Portfolio Investments consisting of
Corporate Bonds minus the Excess Concentration Amount.

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate principal balance of all Portfolio Investments
acquired by the Company prior to such date minus (b) the aggregate principal
balance of all Portfolio Investments (other than Warranty Portfolio Investments)
repurchased by the Parent or an Affiliate thereof prior to such date.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising as a result of
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes imposed with respect to an assignment, grant of
a participation, designation of a new office for receiving payments by or on
account of a Recipient.

“Parent” has the meaning ascribed to it in the preamble.

“Participant” has the meaning ascribed to it in Section 10.08(c).

“Participant Register” has the meaning ascribed to it in Section 10.08(d).

“Participation Agreement” means the participation agreement, to be agreed to
between the Parent and the Company in form and substance satisfactory to the
Administrative Agent.

“Permitted Distribution” means, from and after the commencement of the
Reinvestment Period but prior to the Maturity Date:

 

-14-



--------------------------------------------------------------------------------

(a) distributions of Interest Proceeds (at the discretion of the Company) (i) to
Parent (or other permitted equity holders of the Company) or (ii) to the
Investment Manager in respect of accrued management fees payable in accordance
with the Investment Management Agreement; provided that amounts may be
distributed pursuant to this paragraph (a) only to the extent of available
Excess Interest Proceeds and so long as after giving effect to any such
distribution, the Compliance Condition is satisfied and would be satisfied after
funding any outstanding purchase commitments; and

(b) distributions of Principal Proceeds to Parent (or other permitted equity
holders of the Company) so long as after giving effect to any such distribution,
the Compliance Condition is satisfied and would be satisfied after funding any
outstanding purchase commitments. Parent may contribute Portfolio Investments to
the Company with the consent of the Administrative Agent in order to enable the
Company to satisfy the foregoing conditions of this paragraph (b); provided that
the Company’s purchase of any such Portfolio Investments must be made in
compliance with the provisions set forth in Section 1.02.

“Permitted Lien” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for Taxes if such Taxes shall not at the time be due and payable or if
a Person shall currently be contesting the validity thereof in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of such Person, (b) Liens imposed by law,
such as materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens, arising by operation of law in the
ordinary course of business for sums that are not overdue or are being contested
in good faith, (c) with respect to any collateral underlying a Portfolio
Investment, the Lien in favor of the Company herein and Liens permitted under
the Underlying Instruments, (d) as to agented Portfolio Investments, Liens in
favor of the agent on behalf of all the lenders of the related obligor, and
(e) Liens granted pursuant to or by the Transaction Documents.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

“Portfolio” has the meaning ascribed to it in Section 1.01.

“Portfolio Investments” has the meaning ascribed to it in the preamble.

“Position Report” has the meaning ascribed to it in Section 8.03(a).

“Possessory Collateral” means Portfolio Investments consisting of money or
instruments.

 

-15-



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal Collection Account” has the meaning ascribed to it in
Section 8.01(a).

“Principal Proceeds” means all amounts received by the Company with respect to
the Portfolio Investments or any other Collateral, and all amounts otherwise on
deposit in the Accounts (including cash contributed by the Company), in each
case other than Interest Proceeds.

“Proceedings” has the meaning ascribed to it in Section 10.09(b).

“Purchase” has the meaning ascribed to it in Section 1.01.

“Purchase Commitment” has the meaning ascribed to it in Section 1.02(a).

“Ramp-Up Period” means the period from and including the Effective Date to, but
excluding, February 14, 2015.

“Recipient” means any Agent and any Lender, as applicable.

“Register” has the meaning ascribed to it in Section 3.01(c).

“Registered” means a debt obligation that is issued after July 18, 1984 and that
is in registered form within the meaning of Section 881(c)(2)(B)(i) of the Code
and the United States Treasury regulations promulgated thereunder, provided that
an interest in a grantor trust will be considered to be Registered if such
interest is in registered form and each of the obligations or securities held by
such trust was issued after July 18, 1984.

“Reinvestment Period” means the period beginning on, and including, the
Effective Date and ending on, but excluding, May 14, 2019.

“Rejected” means, with respect to an Approval Request relating to any Portfolio
Investment for which the Administrative Agent has received all requested
follow-up information, the Administrative Agent has either (x) notified the
Investment Manager and the Company that the Administrative Agent is not
consenting to the purchase of such Portfolio Investment or (y) not consented to
such Approval Request within 10 Business Days succeeding the latest date on
which it received such Approval Request or follow-up information it has
requested. Notwithstanding the foregoing, a determination by the Administrative
Agent of a Market Value that is lower than the Market Value stated on such
Approval Request shall not constitute a Rejection.

“Related Parties” has the meaning ascribed to it in Section 9.01.

“Repayment Event” means an event that occurs if at any time during the
Reinvestment Period the Company has properly delivered at least ten
(10) Approval Requests over the course of the prior twelve (12) calendar months,
so long as each such Approval Request would have satisfied all conditions set
forth in this Agreement, and the Administrative Agent has Rejected at least five
(5) of such Approval Requests.

 

-16-



--------------------------------------------------------------------------------

“Required Financing Providers” means, at all times, JPMCB.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares or other equity interests in the Company now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

“Restricted Security” has the meaning ascribed to it in Schedule 1.

“Revolving Credit Facility” means any Portfolio Investment (other than a Delayed
Funding Term Loan) that is a loan (including revolving loans, including funded
and unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances to be
made to the obligor by the Company, provided that any such loan will be a
Revolving Credit Facility only until all commitments to make advances to the
Company expire or are terminated or irrevocably reduced to zero.

“Sale Agreement” has the meaning ascribed to it in the preamble.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business or any successor to the ratings business thereof.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

“Second Lien Loan” means any interest in a loan, including any assignment of or
participation in or other interest in a loan, that (i) is not (and that by its
terms is not permitted to

 

-17-



--------------------------------------------------------------------------------

become) subordinate in right of payment to any other obligation of the related
obligor other than a Senior Secured Loan with respect to the liquidation of such
obligor or the collateral for such loan, (ii) is secured by a valid second
priority perfected Lien to or on specified collateral securing the related
obligor’s obligations under the loan, which Lien is not subordinate to the Lien
securing any other debt for borrowed money other than a Senior Secured Loan on
such specified collateral (subject to Liens permitted under the applicable
Underlying Instrument that are reasonable for similar loans) and (iii) the
Investment Manager determines in good faith that the value of the collateral for
such loan or the enterprise value securing the loan on or about the time of
acquisition equals or exceeds the outstanding principal balance of the loan plus
the aggregate outstanding balances of all other loans of equal or higher
seniority secured by a second priority Lien over the same collateral.

“Secured Obligations” has the meaning ascribed to it in Section 8.02.

“Secured Parties” has the meaning ascribed to it in Section 8.02.

“Securities Intermediary” has the meaning ascribed to it in the preamble.

“Settlement Date” has the meaning ascribed to it in Section 1.03.

“Senior Secured Loan” means any interest in a loan, including any assignment of
or participation in or other interest in a loan, that (i) is not (and is not
expressly permitted by its terms to become) subordinate in right of payment to
any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, (ii) is secured by a pledge
of collateral, which security interest is validly perfected and first priority
under applicable law (subject to liens permitted under the applicable credit
agreement that are reasonable for similar loans, and liens accorded priority by
law in favor of any Governmental Authority), and (iii) the Investment Manager
determines in good faith that the value of the collateral for such loan or the
enterprise value securing the loan on or about the time of acquisition equals or
exceeds the outstanding principal balance of the loan plus the aggregate
outstanding balances of all other loans of equal or higher seniority secured by
a first priority Lien over the same collateral. For the avoidance of doubt,
debtor-in-possession loans shall constitute Senior Secured Loans.

“Solvent” means, with respect to any entity, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair value of such entity’s present
assets; (b) such entity’s capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such entity has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such entity is “solvent” within the
meaning given that term and similar terms under laws applicable to it relating
to fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Purpose Provisions” shall have the meaning given to such term in the
Company LLC Agreement.

 

-18-



--------------------------------------------------------------------------------

“Structured Finance Obligation” means an obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgaged-backed securities.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Synthetic Security” means a security or swap transaction, other than a
participation or a Letter of Credit, that has payments associated with either
payments of interest on and/or principal of a reference obligation or the credit
performance of a reference obligation.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest or penalties
applicable thereto.

“Trade Date” has the meaning ascribed to it in Section 1.03.

“Transaction Schedule” has the meaning ascribed to it in the preamble.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of the United States that governs any relevant security interest.

“Underlying Instruments” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Portfolio Investment has been created or
issued and each other agreement that governs the terms of or secures the
obligations represented by such Portfolio Investment or of which the holders of
such Portfolio Investment are the beneficiaries.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning ascribed to it in
Section 3.03.

“Warranty Portfolio Investments” means any Transferred Portfolio Investments (as
such term is defined in the Sale Agreement) repurchased or substituted in
accordance with Section 5.1(p) of the Sale Agreement.

ARTICLE I

THE PORTFOLIO INVESTMENTS

Section 1.01. Purchases of Portfolio Investments.

 

-19-



--------------------------------------------------------------------------------

From time to time during the Reinvestment Period, the Company may acquire or
originate Portfolio Investments, or request that Portfolio Investments be
acquired or originated for the Company’s account, all on and subject to the
terms and conditions set forth herein. Each such acquisition or origination is
referred to herein as a “Purchase”, and all Portfolio Investments so Purchased
and not otherwise sold or liquidated are referred to herein as the Company’s
“Portfolio.”

Section 1.02. Procedures for Purchases and Related Financings.

(a) Timing of Approval Requests. No later than five (5) Agent Business Days (or
such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on which the Company proposes that a commitment to
acquire any Portfolio Investment be made by it or for its account (a “Purchase
Commitment”), the Company shall cause the Investment Manager to deliver to the
Administrative Agent a request (an “Approval Request”) for such Purchase.

(b) Contents of Approval Requests. Each Approval Request shall consist of one or
more electronic submissions to the Administrative Agent (transmitted in such a
manner as the Administrative Agent may specify to the Investment Manager and the
Company from time to time), shall be substantially in the form attached as
Schedule 2 hereto and shall be accompanied by such other information as the
Administrative Agent may reasonably request.

(c) [Reserved].

(d) Right of the Administrative Agent to Reject Approval Requests. The
Administrative Agent shall have the right, on behalf of all Financing Providers,
in its sole and absolute discretion, to approve or reject any Approval Request
and to request additional information regarding any proposed Portfolio
Investment. The Administrative Agent shall notify the Investment Manager and the
Company (including via e-mail or other electronic messaging system) of its
approval or rejection of each Approval Request (and, if accepted, an initial
determination of the Market Value for the related Portfolio Investment) no later
than the fifth (5th) Agent Business Day succeeding the date on which it receives
such Approval Request and any information reasonably requested in connection
therewith. With respect to any accepted Approval Request, the Administrative
Agent shall promptly forward such request to the Lenders, together with a
preliminary indication of the amount and type of Financing that each Lender is
being asked to provide in connection therewith.

Section 1.03. Conditions to Purchases.

No Purchase Commitment or Purchase shall be entered into unless each of the
following conditions is satisfied (or waived as provided below) as of the date
(such Portfolio Investment’s “Trade Date”) on which such Purchase Commitment is
entered into (and such Portfolio Investment shall not be Purchased, and the
related Financing shall not be required to be made available to the Company by
the applicable Financing Providers, unless each of the following conditions is
satisfied or waived as of such Trade Date):

 

-20-



--------------------------------------------------------------------------------

(1) the Administrative Agent has consented to such Purchase Commitment as
provided above, and such Trade Date is not later than ten (10) Agent Business
Days after the date on which such consent is given;

(2) the related Approval Request accurately describes such Portfolio Investment
and such Portfolio Investment satisfies the eligibility criteria set forth in
Schedule 3 (the “Eligibility Criteria”);

(3) the proposed settlement date for such Portfolio Investment is not later than
the end of the Reinvestment Period;

(4) no Event of Default or event that, with notice or lapse of time or both,
would constitute an Event of Default (a “Default”), in each case, has occurred
and is continuing;

(5) after giving effect to the Purchase of such Portfolio Investment and the
related provision of Financing (if any) hereunder:

(w) the Compliance Condition is satisfied;

(x) the aggregate amount of Financings then outstanding will not exceed the
limit set forth in the Transaction Schedule; and

(y) the amount of any Financing requested shall be not less than U.S.
$10,000,000;

The Administrative Agent, on behalf of the Financing Providers, may waive any
condition to a Purchase specified above in this Section 1.03 by written notice
thereof to the Company, the Collateral Administrator, the Investment Manager and
the Collateral Agent.

If the above conditions to a Purchase are satisfied or waived, the Investment
Manager shall determine, in consultation with the Administrative Agent and with
notice to any applicable Financing Providers and the Collateral Administrator,
the date on which such Purchase shall settle (the “Settlement Date” for such
Portfolio Investment) and on which any related Financing shall be provided.

Section 1.04. Sales of Portfolio Investments.

The Company will not sell, transfer or otherwise dispose of any Portfolio
Investment or any other asset without the prior consent of the Administrative
Agent (acting at the direction of the Required Financing Providers), except
that, (i) the Company may make Permitted Distributions in accordance with this
Agreement and (ii) the Company may sell any Portfolio Investment, Ineligible
Investment or other asset so long as such sale is on an arm’s length basis and,
after giving effect thereto, no Coverage Event has occurred and no Default or
Event of Default has occurred and is continuing; provided that, the principal
balance of all Portfolio Investments (other than Warranty Portfolio Investments)
sold pursuant to this Section 1.04 to the Parent or an Affiliate thereof by the
Company shall not during the term of this Agreement exceed 20% of the Net
Purchased Loan Balance measured as of the date of such sale; provided further

 

-21-



--------------------------------------------------------------------------------

that the principal balance of all Portfolio Investments (other than Warranty
Portfolio Investments) that are in default as of the date of such sale and sold
pursuant to this Section 1.04 to the Parent or an Affiliate thereof by the
Company shall not during the term of this Agreement exceed 10% of the Net
Purchased Loan Balance measured as of the date of such sale.

Notwithstanding anything in this Agreement to the contrary: (i) following the
occurrence and during the continuance of an Event of Default, the Company shall
have no right to cause the sale, transfer or other disposition of a Portfolio
Investment or any other asset (including, without limitation, the transfer of
amounts on deposit in the Accounts) without the consent of the Administrative
Agent, (ii) following the occurrence of a Coverage Event, the Company shall use
commercially reasonable efforts to sell any or all of the Collateral
(individually or in lots, including a lot comprised of all of the Portfolio
Investments) at the sole direction of, and in the manner (including, without
limitation, the time of sale, sale price, principal amount to be sold and
purchaser) required by the Administrative Agent (provided that each such sale
shall be made at the direction of the Required Financing Providers) at
then-current fair market values and in accordance with the Administrative
Agent’s standard market practices, and the proceeds thereof shall be deposited
into the CE Cure Account (iii) following the occurrence of a Coverage Event, the
Investment Manager shall have no right to act on behalf of, or otherwise direct,
the Company, the Administrative Agent, the Collateral Agent or any other person
in connection with a sale of Portfolio Investments pursuant to any provision of
this Agreement and (iv) in connection with any Coverage Event Cure, the Company
shall cause the Investment Manager to use its best efforts to effect an
assignment of any Portfolio Investment within the applicable time period
specified in the definition of Coverage Event Cure; provided that in connection
with any sale of Portfolio Investments required by the Administrative Agent (or
the Required Financing Providers) pursuant to (x) the preceding clause (ii) or
(y) Section 8.02(c) following the occurrence of an Event of Default, in
connection with such sale, the applicable Agent shall (a) use commercially
reasonable efforts to solicit a bid for such Portfolio Investments from the
Designated Independent Broker-Dealer, (b) use reasonable efforts to notify the
Company at the Designated Email Notification Address promptly upon distribution
of bid solicitations regarding the sale of such Portfolio Investments and
(c) sell such Portfolio Investments to the Designated Independent Broker-Dealer
if the Designated Independent Broker-Dealer provides the highest bid in the case
where bids are received in respect of the sale of such Portfolio Investments, it
being understood that if the Designated Independent Broker-Dealer provides a bid
to the applicable Agent that is the highest bona fide bid to purchase a
Portfolio Investment on a line-item basis where such Portfolio Investment is
part of a pool of Portfolio Investments for which there is a bona fide bid on a
pool basis proposed to be accepted by the applicable Agent (in its sole
discretion), then the applicable Agent shall accept any such line-item bid only
if such line-item bid (together with any other line-item bids by the Designated
Independent Broker-Dealer or any other bidder for other Portfolio Investments in
such pool) is greater than the bid on a pool basis. For purposes of this
paragraph, the applicable Agent shall be entitled to disregard as invalid any
bid submitted by any Independent Broker-Dealer if, in such Agent’s good faith
judgment: (i) either (x) such Independent Broker-Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investments or any portion
thereof, as applicable, substantially in accordance with the then-current market
practice in the principal market for the relevant Portfolio Investments or
(y) such Independent Broker-Dealer would not, through the exercise of its
commercially reasonable efforts, be able to obtain any consent required under
any agreement or instrument governing or otherwise relating to the relevant
Portfolio Investments to the

 

-22-



--------------------------------------------------------------------------------

assignment or transfer of the relevant Portfolio Investments or any portion
thereof, as applicable, to it; or (ii) such bid is not bona fide, including,
without limitation, due to (x) the insolvency of the Independent Broker-Dealer
or (y) the inability, failure or refusal of the Independent Broker-Dealer to
settle the purchase of the relevant Portfolio Investments or any portion
thereof, as applicable, or otherwise settle transactions in the relevant market
or perform its obligations generally.

Following the occurrence of a Coverage Event or an Event of Default, in
connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Financing Providers may deem necessary or
advisable to accomplish the purposes of this Section 1.04 or any direction or
notice to the Collateral Agent in respect to the application of net proceeds of
any such sales). None of the Administrative Agent, the Financing Providers, the
Collateral Administrator, the Securities Intermediary, the Collateral Agent nor
any affiliate of any thereof shall incur any liability to the Company, the
Investment Manager or any other person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any person in connection with any
such sale, so long as, in the case of the Administrative Agent only, any such
sale does not violate applicable law.

After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company.

Section 1.05. Review of Portfolio Investments.

(a) Two (2) Business Days prior to each Interest Payment Date, or on such other
date as the Administrative Agent may reasonably request, the Company shall
provide information related to the Portfolio Investments, including financials
and such other information as the Administrative Agent shall reasonably request,
to the Administrative Agent. In addition, on the 15th day of each calendar
month, or the preceding Business Day if such 15th day is not a Business Day,
commencing in January 2015, and upon request by the Administrative Agent, the
Company shall cause the Investment Manager to provide reports relating to the
Portfolio Investments by such means as mutually agreed upon by the
Administrative Agent and the Investment Manager. Upon receipt by the Company of
any information related to the Portfolio Investments, the Company shall make
reasonable efforts to provide such information to the Administrative Agent on
the 25th of each calendar month or the next Business Day.

(b) The Company, acting in good faith and in a commercially reasonable manner,
may dispute the Market Value of some or all of the Portfolio Investments. By no
later than 10:00 a.m., New York City Day, on the next Business Day of the
related date of

 

-23-



--------------------------------------------------------------------------------

determination, the Company may obtain an Independent Bid. The Independent Bid
must be maintained by the Independent Broker-Dealer and actionable for the
Administrative Agent before 12:00 noon, New York City time, on such next
Business Day. If the Company obtains an Independent Bid and submits to the
Administrative Agent evidence of such Independent Bid no later than 10:00 a.m.,
New York City time, on such next Business Day, then such Independent Bid shall
be used to determine the Market Value of such Portfolio Investment.
Notwithstanding the foregoing, the Administrative Agent shall be entitled to
disregard as invalid any Independent Bid submitted by any Independent
Broker-Dealer if, in the Administrative Agent’s good faith judgment: (i) such
Independent Broker-Dealer is ineligible to accept assignment or transfer of the
relevant Portfolio Investment or portion thereof, as applicable, substantially
in accordance with the then-current market practice in the principal market for
such Portfolio Investment, as reasonably determined by the Administrative Agent;
or (ii) such firm bid or such firm offer is not bona fide due to the insolvency
of the Independent Broker-Dealer or that, as of the relevant date of
determination, the Administrative Agent determines in good faith that such
Independent Broker-Dealer is in default under purchase contracts for assets
similar to the Portfolio Investment in an aggregate amount in excess of
$250,000,000.

Section 1.06. Deposits and Contributions by Parent. Notwithstanding any other
provision of this Agreement, Parent may, from time to time in its sole
discretion, (x) deposit amounts into the Principal Collection Account, and/or
(y) transfer Portfolio Investments as equity contributions to the Company. All
such amounts will be included in each applicable calculation to the extent
provided under this Agreement, including, without limitation, calculation of
Market Value, Net Asset Value, the Compliance Condition and Coverage Events.

ARTICLE II

THE FINANCINGS

Section 2.01. Financing Commitments.

Subject to the terms and conditions set forth herein, during the Reinvestment
Period, each Financing Provider hereby severally agrees to make available to the
Company the types of Financing identified on the Transaction Schedule as
applicable to such Financing Provider, in U.S. dollars, in an aggregate amount,
for such Financing Provider and such type of Financing, not exceeding the amount
of its Financing Commitment for such type of Financing. The Financing
Commitments shall terminate on the Maturity Date (or, if earlier, the date of
termination of the Financing Commitments pursuant to Article VII).

Section 2.02. First Advance; Ramp-Up Period.

(a) Subject to the satisfaction or waiver of the conditions set forth in
Sections 2.03 and 2.04, each Financing Provider as of the Effective Date agrees,
severally and not jointly, to make or cause to be made on the Effective Date, an
advance in an aggregate principal amount equal to 33.33% of the Financing Limit
subject to the conditions set forth in this Agreement (the “First Advance”).
Each Financing Provider shall make its portion of the First Advance available to
the Company no later than 3:00 p.m. (New York City time) on the Effective Date
in accordance with the terms set forth in Section 3.01.

 

-24-



--------------------------------------------------------------------------------

(b) On any date during the term of the Ramp-Up Period, subject to the conditions
set forth in this Agreement, the Company may request, and the Financing Provider
may provide, additional Advances. No Advances may be requested after the Ramp-Up
Period.

Section 2.03. Financings; Use of Proceeds.

(a) Subject to the satisfaction or waiver of the conditions to the Purchase of a
Portfolio Investment set forth in Section 1.03 both as of the related Trade Date
and Settlement Date, the applicable Financing Providers will make the applicable
Financing available to the Company on the related Settlement Date (or otherwise
on the related specified borrowing date if no Portfolio Investment is being
acquired on such date) as provided herein; provided that, if no Portfolio
Investment is being acquired on such date, only the conditions set forth in
clauses (4) and (5) of Section 1.03 shall require satisfaction or waiver.

(b) Except as expressly provided herein, the failure of any Financing Provider
to make any Advance required hereunder shall not relieve any other Financing
Provider of its obligations hereunder. If any Financing Provider shall fail to
provide any Financing to the Company required hereunder, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Financing Provider to satisfy such Financing Provider’s
obligations hereunder until all such unsatisfied obligations are fully paid.

(c) If applicable, the Company shall use the proceeds of the Financings received
by it hereunder to purchase the Portfolio Investments identified in the related
Approval Request, provided that, if the proceeds of a Financing are deposited in
the Principal Collection Account as provided in Section 3.01 on or prior to the
Settlement Date for any Portfolio Investment but the Company is unable to
Purchase such Portfolio Investment on such Settlement Date, or if there are
proceeds of such Financing remaining after such Purchase, then, subject to
Section 3.01(a), the Collateral Agent shall apply such proceeds on such date as
provided in Article IV. The proceeds of the Financings shall not be used for any
other purpose.

(d) With respect to any Advance, the Company shall cause the Investment Manager
to submit a request substantially in the form of Exhibit A to the Lenders and
the Administrative Agent, with a copy to the Collateral Agent and the Collateral
Administrator, not later than 2:00 p.m. New York City time, two (2) Business
Days prior to the Business Day specified as the date on which such Advance shall
be made and, upon receipt of such request, the Lenders shall make such Advances
in accordance with the terms set forth in Section 3.01. Any requested Advance
shall be (i) if applicable, in an amount such that, after giving effect thereto
and the related purchase of the applicable Portfolio Investment(s), the
Compliance Condition is satisfied, and (ii) if related to the Purchase of any
Portfolio Investment, no later than ten (10) Agent Business Days after the date
on which the Administrative Agent approved such Purchase in accordance herewith.

Section 2.04. Other Conditions to Financings.

 

-25-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the obligations of the Lenders
to make Advances shall not become effective until the date (the “Effective Date”
on which each of the following conditions is satisfied (or waived by the
Administrative Agent in its sole discretion)):

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) Loan Documents. The Administrative Agent shall have received satisfactory
evidence that the Sale Agreement, the Collateral Administration Agreement, the
Fee Letter, the Participation Agreement, upon execution, and the Investment
Management Agreement (such documents, together with this Agreement, the “Loan
Documents”) have been executed and are in full force and effect, and that the
initial sales and contributions contemplated by the Sale Agreement shall have
been consummated.

(c) Corporate Documents. The Administrative Agent shall have received certified
copies of the resolutions of the board of managers (or similar items) of the
Company and the Investment Manager approving the Loan Documents to be delivered
by it hereunder and the transactions contemplated hereby, certified by its
secretary or assistant secretary. Good standing certificates for each of the
Company and the Investment Manager issued by the applicable Governmental
Authority of its jurisdiction of organization. A certificate of the secretary or
assistant secretary of each of the Company and the Investment Manager certifying
the names and true signatures of the officers authorized on its behalf to sign
this Agreement and the other Loan Documents to be delivered by it.

(d) Payment of Fees, Etc. The Administrative Agent, the Lenders, the Collateral
Agent and the Collateral Administrator shall have received all fees and other
amounts due and payable by the Company in connection herewith on or prior to the
Effective Date and, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including legal fees and expenses) required to be
reimbursed or paid by the Company hereunder.

(e) Patriot Act, Etc. To the extent requested by the Administrative Agent or any
Lender, the Administrative Agent or such Lender, as the case may be, shall have
received all documentation and other information required by regulatory
authorities under the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) and other applicable “know your customer” and anti-money
laundering rules and regulations.

(f) Filings. Copies of proper financing statements, as may be necessary or, in
the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder.

(g) Certain Acknowledgements and Search Reports. The Administrative Agent shall
have received (a) UCC, tax and judgment lien searches and (b) such other
searches that the Administrative Agent deems necessary or appropriate.

 

-26-



--------------------------------------------------------------------------------

(h) Officers’ Certificates of the Company Regarding This Agreement. An officer’s
certificate of the Company stating that, to the best of the signing officer’s
knowledge, there has been no Event of Default under this Agreement and that all
representations and warranties of the Company are true and correct in all
material respects as of the Effective Date (provided that to the extent such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date).

(i) Opinions. Legal opinions of Dechert LLP, counsel for the Company and the
Investment Manager, and counsel for the Collateral Agent each in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request.

(j) Participation Agreement and Opinion. If a Portfolio Investment is a
participation, the Administrative Agent shall have received the executed
Participation Agreement and a legal opinion of Dechert LLP in form and substance
reasonably satisfactory to the Administrative Agent relating to the
Participation Agreement.

(k) Irrevocable Instruction. The Administrative Agent shall have received an
executed irrevocable instruction letter in form and substance reasonably
satisfactory to the Administrative Agent with respect to the accounts listed on
Schedule 5.

(l) Other Documents. Such other documents as the Administrative Agent may
reasonably require.

ARTICLE III

ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

Section 3.01. The Advances.

(a) Making the Advances. If the Lenders are required to make an Advance to the
Company as provided in Sections 2.02 and 2.03, then each Lender shall make such
Advance on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon (or 3:00 p.m. with respect to the First Advance), New York
City time, to the Collateral Agent for deposit to the Principal Collection
Account. Each Lender at its option may make any Advance by causing any domestic
or foreign branch or affiliate of such Lender to make such Advance, provided
that any exercise of such option shall not affect the obligation of the Company
to repay such Advance in accordance with the terms of this Agreement. Once
drawn, Advances may only be repaid or prepaid in accordance with this Agreement
and may not be reborrowed.

(b) Interest on the Advances. All outstanding Advances shall bear interest (from
and including the date on which such Advance is made) at a per annum rate equal
to the LIBO Rate for each Calculation Period in effect plus the Applicable
Margin for Advances set forth in the Fee Letter. Notwithstanding the foregoing,
if any principal of or interest on any Advance is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
the rate otherwise applicable to the Advances as provided in the preceding
sentence.

 

-27-



--------------------------------------------------------------------------------

(c) Evidence of the Advances. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the Company
to such Lender resulting from each Advance made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at one of its offices in the United States
a register (the “Register”) in which it shall record the names and addresses of
the Lenders and the Financing Commitment of, and principal amount of the
Advances (and related interest amounts) due and payable or to become due and
payable from the Company to each Lender hereunder and the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof. The entries made in the Register shall be
conclusive absent manifest error, and the parties hereto shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
and the owner of the amounts owing to it hereunder as reflected in the Register
for all purposes of this Agreement, notwithstanding notice to the contrary.

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or its registered assigns) and
in a form approved by the Administrative Agent. Notwithstanding the creation of
a promissory note, any transfer of an interest in such note shall not be
effective until reflected in the Register. Thereafter, the Advances evidenced by
such promissory note and interest thereon shall at all times be represented by
one or more promissory notes in such form payable to such payee and its
registered assigns.

(d) Pro Rata Treatment. Except as otherwise provided herein, all borrowings of,
and payments in respect of, the Advances shall be made on a pro rata basis by or
to the Lenders in accordance with their respective portions of the Financing
Commitments in respect of Advances held by them.

(e) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender or the Administrative Agent shall notify the Company that the adoption of
any law, rule or regulation, or any change therein or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for a Lender or the Administrative Agent to perform
its obligations hereunder to fund or maintain Advances hereunder, then (1) the
obligation of such Lender or the Administrative Agent hereunder shall
immediately be suspended until such time as such Lender or the Administrative
Agent determines (in its sole discretion) that such performance is again lawful,
(2) such Lender or the Administrative Agent, as applicable, shall use reasonable
efforts (which will not require such party to incur a loss, other than
immaterial, incidental expenses), to transfer within twenty (20) days after it
gives notice under this clause (e), all of its rights and obligations under this
Agreement to another of its offices, branches or affiliates with respect to
which such performance would not be unlawful, and (3) if such Lender or the
Administrative Agent is unable to effect a transfer under clause (2), then any
outstanding Advances of such Lender shall be promptly paid in full by the
Company (together with all accrued interest and other amounts owing hereunder)
but not later than the end of the then-current Calculation Period (or, if sooner
repayment is required by law, be repaid within ten (10) Business Days of such
Lender giving the Company notice thereof); provided that,

 

-28-



--------------------------------------------------------------------------------

to the extent that any such adoption or change makes it unlawful for the
Advances to bear interest by reference to the LIBO Rate, then the foregoing
clauses (1) through (3) shall not apply and the Advances shall bear interest
(from and after the last day of the Calculation Period ending immediately after
such adoption or change) at a per annum rate equal to the Base Rate plus the
Applicable Margin for Advances set forth in the Fee Letter.

(f) Change in Law. If any Change in Law shall subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) on
its loans, loan principal, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; and the result
shall be to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any Advance or of maintaining its
obligation to make any such Advance, or to reduce the amount of any sum received
or receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or other
Recipient, the Company will pay to such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

All payments to be made hereunder by the Company in respect of the Advances
shall be made without set-off or counterclaim.

Section 3.02. General.

The provisions of Section 3.01 and any other provisions relating to the types of
Financings contemplated by each such section shall not be operative until and
unless such types of Financing have been made available to the Company, as
evidenced by the Transaction Schedule.

Section 3.03. Taxes.

(a) Payments Free of Taxes. All payments to be made hereunder by the Company in
respect of the Advances shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law requires the
deduction or withholding of any Tax from any such payment by the Company, then
the Company shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with Applicable Law and, if such Tax is an Indemnified
Tax, then the sum payable by the Company shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made.

(b) Payment of Other Taxes by the Company. Without duplication of other amounts
payable by the Company under this Section 3.03, the Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

-29-



--------------------------------------------------------------------------------

(c) Indemnification by the Company. The Company shall indemnify each Lender,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall indemnify, within ten
(10) days after demand therefor, (i) the Administrative Agent for any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
and (ii) the Administrative Agent for any (A) Taxes attributable to such
Lender’s failure to comply with the provisions of 10.08 relating to the
maintenance of a Participant Register and (B) Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 3.03, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Recipient that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.

Without limiting the generality of the foregoing,

(A) any Recipient that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Recipient is exempt from U.S. federal backup
withholding Tax; provided, however, that if the Recipient is a disregarded
entity for U.S. federal income Tax purposes, it shall provide the appropriate
withholding form of its owner (together with appropriate supporting
documentation);

 

-30-



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent or any information in a previously provided form changes), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN, W-8BEN-E, W-8EXP
or applicable successor form establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such Tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, an IRS Form W-8BEN, W-8BEN-E or W-8EXP or applicable successor form
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(ii) an executed IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, is not a “10 percent shareholder” of the
Company within the meaning of Section 881(c)(3)(B) of the Code, and is not a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form W-8BEN,
W-8BEN-E or applicable successor form; or

(iv) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

-31-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or credit in lieu thereof as to which it has been indemnified pursuant to this
Section 3.03 (including by the payment of additional amounts pursuant to this
Section 3.03), it shall pay to the indemnifying party an amount equal to such
refund or credit (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund or credit), net of
reasonable out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit). Such indemnifying party, upon
the request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund or credit to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund or credit had never
been paid. This paragraph shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.

(h) Administrative Agent’s Tax Status. The Administrative Agent represents to
the Company that it is a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulations Section 1.1441-1 and a “U.S. financial
institution” within the meaning of Treasury Regulations Section 1.1471-3T and
that it will comply with its obligations to withhold under Section 1441 and
FATCA.

 

-32-



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the termination, satisfaction or
discharge of all obligations under any Loan Document.

Section 3.04. Mitigation Obligations.

(a) Designation of a Different Office. If any Recipient requests compensation
under Section 3.01(e), or requires the Company to pay any Indemnified Taxes or
additional amounts to any Recipient or any Governmental Authority for the
account of any Recipient pursuant to Section 3.03, then such Recipient shall at
the request of the Company use reasonable efforts to designate a different
office for funding or booking the Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Recipient, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01(e) or Section 3.03,
as the case may be, in the future, and (ii) would not subject such Recipient to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Recipient. The Company hereby agrees to pay all reasonable costs and
expenses incurred by any Recipient in connection with any such designation or
assignment.

(b) Replacement of Recipient. If any Recipient requests compensation under
Section 3.01(e), or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Recipient or any Governmental Authority for the
account of any Recipient pursuant to Section 3.03 and, in each case, such
Recipient has declined or is unable to designate a different lending office in
accordance with Section 3.04(a) or such designation would not eliminate the need
for such payments, or if any Lender is a defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Recipient and the
Administrative Agent, require such Recipient to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.08), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01(e) or Section 3.03) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such rights and obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, and all other
amounts payable to it hereunder and under the other Loan Documents from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts);

(ii) in the case of any such assignment resulting from payments required to be
made pursuant to Section 3.03, such assignment will result in a reduction in
such compensation or payments thereafter; and

(iii) such assignment does not conflict with applicable law.

 

-33-



--------------------------------------------------------------------------------

No Lender shall be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

ARTICLE IV

COLLECTIONS AND PAYMENTS

Section 4.01. Interest Proceeds.

The Company shall cause all Interest Proceeds on the Portfolio Investments owned
by it to be deposited in the Interest Collection Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the Interest
Collection Account all Interest Proceeds received by it immediately upon receipt
thereof.

All Interest Proceeds shall be retained in the Interest Collection Account and
invested (and reinvested) at the written direction of the Administrative Agent
in Eligible Investments. Eligible Investments shall mature no later than the end
of the next succeeding Calculation Period.

Interest Proceeds on deposit in the Interest Collection Account may be withdrawn
by the Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Coverage Event, the Administrative Agent)) and remitted to the
Company to be applied (i) to make payments or (ii) to make Permitted
Distributions, in each case, in accordance with this Agreement and with two
(2) Business Days prior notice to the Administrative Agent.

The Investment Manager shall notify the Administrative Agent and the Collateral
Agent if the Investment Manager reasonably determines in good faith that any
amounts in the Interest Collection Account have been deposited in error or do
not otherwise constitute Interest Proceeds, whereupon such amounts on deposit in
the Interest Collection Account may be withdrawn by the Collateral Agent (at the
direction of the Company (or, upon the occurrence and during the continuance of
an Event of Default or upon the occurrence of a Coverage Event, the
Administrative Agent)) on the next succeeding Business Day and remitted to or at
the direction of the Company.

Section 4.02. Principal Proceeds.

The Company shall cause all Principal Proceeds received on the Portfolio
Investments owned by it to be deposited in the Principal Collection Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit to the
Principal Collection Account all Principal Proceeds received by it immediately
upon receipt thereof.

All Principal Proceeds shall be retained in the Principal Collection Account and
invested at the written direction of the Administrative Agent in overnight
Eligible Investments selected by the Investment Manager (unless an Event of
Default has occurred and is continuing or a Coverage Event has occurred, in
which case, selected by the Administrative Agent). All investment income on such
Eligible Investments shall constitute Interest Proceeds.

 

-34-



--------------------------------------------------------------------------------

Principal Proceeds on deposit in the Principal Collection Account may be
withdrawn by the Collateral Agent (at the written direction of the Company (or,
upon the occurrence and during the continuance of an Event of Default or upon
the occurrence of a Coverage Event, the Administrative Agent)) and remitted to
the Company to be applied (i) to make payments, (ii) towards the purchase price
of Portfolio Investments or (iii) to make Permitted Distributions, in each case,
in accordance with this Agreement and with, in the case of clauses (i) and
(iii), two (2) Business Days prior notice to the Administrative Agent, and in
the case of clause (ii), with one (1) Business Day prior notice to the
Administrative Agent.

The Investment Manager shall notify the Administrative Agent and the Collateral
Agent if the Investment Manager reasonably determines in good faith that any
amounts in the Principal Collection Account have been deposited in error or do
not otherwise constitute Principal Proceeds, whereupon such amounts on deposit
in the Principal Collection Account may be withdrawn by the Collateral Agent (at
the direction of the Company (or, upon the occurrence and during the continuance
of an Event of Default or upon the occurrence of a Coverage Event, the
Administrative Agent)) on the next succeeding Business Day and remitted to or at
the direction of the Company.

Section 4.03. Principal and Interest Payments; Prepayments.

(a) The unpaid aggregate principal amount of the Advances (together with accrued
interest thereon) shall be paid in full in cash to the Administrative Agent for
the account of each Lender on the Maturity Date and any and all cash in the
Accounts shall be applied to the satisfaction of the Secured Obligations on the
Maturity Date.

(b) Accrued interest on the Advances shall be payable in cash in arrears on each
Interest Payment Date; provided that (i) interest accrued pursuant to the second
sentence of Section 3.01(b) shall be payable on demand and (ii) in the event of
any repayment or prepayment of any Advances, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

(c) Subject to the requirements of this Section 4.03(c), the Company shall have
the right from time to time to prepay outstanding Advances in whole or in part
(i) on any Business Day that JPMorgan Chase Bank, National Association ceases to
act as Administrative Agent, (ii) upon the occurrence of a Repayment Event, or
(iii) subject to the payment of the premium described in Section 4.03(d), on the
last day of any Calculation Period; provided that, the Company may not prepay
any outstanding Advances pursuant to this Section 4.03(c)(iii) prior to the
30-month anniversary of the date hereof. The Company shall notify the
Administrative Agent by telephone (confirmed by facsimile with a copy to the
Collateral Agent and the Collateral Administrator) of any prepayment hereunder
not later than 2:00 p.m., New York City time, three (3) Business Days before the
date of prepayment (which shall be the last day of a Calculation Period). Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of the Advances to be prepaid. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Except in connection with a Coverage Event Cure, each partial
prepayment of outstanding Advances shall be in an amount not less than
$25,000,000. Prepayments shall be accompanied by accrued and unpaid interest.

 

-35-



--------------------------------------------------------------------------------

(d) Each commitment reduction pursuant to Section 4.03(c)(iii) or Section 4.06
(whether in full or in part) shall be accompanied by a premium equal to 1% of
the principal amount of such commitment reduction. Notwithstanding anything in
this Article IV, no premium shall be payable by the Company in the event that
the Company terminates or reduces the Financing Commitments or prepays Advances
outstanding hereunder, in each case as expressly permitted hereunder, (i) if
JPMorgan Chase Bank, National Association ceases to act as Administrative Agent
hereunder, (ii) if the Company elects to terminate or reduce the Financing
Commitments as a result of a Lender’s default in its obligations hereunder,
(iii) the Advances are prepaid in connection with a Coverage Event Cure,
(iv) the Advances are prepaid at any time after the 54-month anniversary of the
Effective Date or (v) in connection with a Repayment Event.

(e) Once paid, all fees or any part thereof payable hereunder shall not be
refundable under any circumstances.

Section 4.04. Payments Generally.

All payments to the Lenders or the Administrative Agent shall be made to the
Administrative Agent at the account designated in writing to the Company and the
Collateral Agent for further distribution by the Administrative Agent (if
applicable). The Administrative Agent shall give written notice to the
Collateral Agent and the Collateral Administrator (on which the Collateral Agent
and the Collateral Administrator may conclusively rely) and the Investment
Manager of the calculation of amounts payable to the Financing Providers in
respect of the Financings and the amounts payable to the Investment Manager. At
least three (3) Business Days prior to each Interest Payment Date, the
Administrative Agent shall deliver an invoice to the Investment Manager, the
Collateral Agent and the Collateral Administrator in respect of the interest due
on such Interest Payment Date. All payments not made to the Administrative Agent
for distribution to the Lenders shall be made as directed in writing by the
Administrative Agent. All payments hereunder shall be made without setoff or
counterclaim. All payments hereunder shall be made in U.S. dollars. All interest
hereunder shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

Section 4.05. CE Cure Account.

(a) The Company shall cause all cash received by it in connection with a
Coverage Event Cure to be deposited in the CE Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the CE Cure Account
such amounts received by it (and identified as such) immediately upon receipt
thereof. Prior to the Maturity Date, all cash amounts in the CE Cure Account
shall be invested in overnight Eligible Investments at the written direction of
the Administrative Agent (as directed by the Required Financing Providers). All
amounts contributed to the Company by Parent in connection with a Coverage Event
Cure shall be paid free and clear of any right of chargeback or other equitable
claim.

 

-36-



--------------------------------------------------------------------------------

(b) Amounts on deposit in the CE Cure Account may be withdrawn by the Collateral
Agent (at the written direction of the Company (or, upon the occurrence and
during the continuance of an Event of Default or upon the occurrence of a
Coverage Event, the Administrative Agent)) and remitted to the Company with
prior notice to the Administrative Agent (or, upon the occurrence and during the
continuance of an Event of Default or upon the occurrence of a Coverage Event,
to the Lenders for prepayment of Advances and reduction of Financing
Commitment); provided that the Company may not direct any withdrawal from the CE
Cure Account if the Compliance Condition is not satisfied (or would not be
satisfied after such withdrawal).

Section 4.06. Optional Redemption.

(a) From and after the 30-month anniversary of the date hereof, the Company
shall be entitled at its option and upon three (3) Business Days’ prior written
notice to the Administrative Agent to terminate the Financing Commitments in
whole upon payment in full, including the premium specified in Section 4.03(d),
of all Advances, all accrued and unpaid interest and all other Secured
Obligations (other than unmatured contingent indemnification obligations).

(b) The Financing Commitments shall be automatically reduced in part on the date
of any prepayment made in accordance with the terms of this Agreement, in each
case in an amount equal to the amount of such prepayment.

ARTICLE V

[RESERVED]

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 6.01. Representations and Warranties.

The Company represents to the other parties hereto solely with respect to itself
that as of the date hereof (or as of such other date as maybe expressly set
forth below):

(a) it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is a party and to consummate
the transactions herein and therein contemplated;

(b) the execution, delivery and performance of this Agreement and each such
other Loan Document, and the consummation of the transactions contemplated
therein have been duly authorized by it and this Agreement and each such other
Loan Document constitutes its legal, valid and binding obligation enforceable
against it in accordance with its terms (subject to (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing);

 

-37-



--------------------------------------------------------------------------------

(c) the execution, delivery and performance of this Agreement and each other
Loan Document and the consummation of such transactions do not conflict with the
provisions of its governing instruments and will not violate in any material way
any provisions of applicable law or regulation or any applicable order of any
court or regulatory body and will not result in the material breach of, or
constitute a default, or require any consent, under any material agreement,
instrument or document to which it is a party or by which it or any of its
property may be bound or affected;

(d) no actions, suits, proceedings or governmental investigations at law or in
equity are pending or active (or, to its knowledge, threatened) against it
before any Governmental Authority or any arbitrator (A) asserting the invalidity
of this Agreement or any of the other Loan Documents, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the other Loan Documents, (C) seeking any determination or ruling that might
materially and adversely affect the performance by the Company of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Loan Documents or (D) seeking any determination or ruling that
would reasonably be expected to have a Material Adverse Effect;

(e) it has obtained all consents and authorizations (including all required
consents and authorizations of any governmental authority) that are necessary or
advisable to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document and each such consent
and authorization is in full force and effect;

(f) it is not an “investment company” as defined in the Investment Company Act
of 1940, as amended;

(g) it has not issued any securities that are or are required to be registered
under the Securities Act of 1933, as amended, and it is not a reporting company
under the Securities Exchange Act of 1934, as amended;

(h) the Company has no Indebtedness or other indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than
(i) Indebtedness incurred under the terms of the Loan Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Loan Documents;

(i)(x) it does not have underlying assets which constitute “plan assets” within
the Plan Asset Rules; and (y) neither it nor any ERISA Affiliate has sponsored,
maintained, contributed to, been required to contribute to or have any liability
with respect to any Plan;

(j) as of the date of this Agreement it is, and after giving effect to any
Advance it will be, Solvent and it is not entering into this Agreement or any
other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

 

-38-



--------------------------------------------------------------------------------

(k) it is not in default under any other contract to which it is a party;

(l) it has complied and will comply in all material respects with all Applicable
Laws, judgments, agreements with governmental authorities, decrees and orders
with respect to its business and properties and the Portfolio;

(m) it does not have any Subsidiaries or own any Investments in any Person other
than the Portfolio Investments or Investments (i) constituting Eligible
Investments and (ii) those the Company shall have acquired or received as a
distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer thereof;

(n)(x) it has disclosed to the Administrative Agent all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and (y) all information (other
than projections, forward-looking information, general economic data, industry
information or information relating to third parties) heretofore furnished by or
on behalf of the Company in writing to the Administrative Agent or any Lender in
connection with this Agreement or any transaction contemplated hereby (after
taking into account all updates, modifications and supplements to such
information) is (when taken as a whole) true and correct in all material
respects (or if not prepared by or under the direction of the Company, is true
and correct in all material respects to the Company’s knowledge) and does not
omit to state a material fact necessary to make the statements contained therein
(when taken as a whole) not misleading (or, if not prepared by or under the
direction of the Company, does not omit to state such a fact to the Company’s
knowledge);

(o) except as otherwise permitted by this Agreement or the other Loan Documents,
no Portfolio Investment has been sold, transferred, assigned or pledged by the
Company (other than liens in favor of the Secured Parties pursuant to the Loan
Documents, Permitted Liens and inchoate liens arising by operation of law);

(p) the Company has timely filed all Tax returns required by Law to have been
filed by it; all such Tax returns are true and correct in all material respects;
and the Company has paid or withheld (as applicable) all Taxes owing or required
to be withheld by it (if any) shown on such Tax returns, except any such Taxes
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside in accordance with GAAP on its books
and records;

(q) the Company is and will be treated as a disregarded entity for U.S. federal
income Tax purposes;

(r) the Company is wholly owned by FS Investment Corporation II, which is a U.S.
Person, provided, however, that a merger of FS Investment Corporation II with FS
Investment Corporation or other fundamental change transaction the result of
which effectively combines the ownership and/or assets of FS Investment
Corporation II and FS Investment Corporation shall not constitute a breach of
this representation;

 

-39-



--------------------------------------------------------------------------------

(s) prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar loan or debt obligations and activities incidental
thereto;

(t) neither the Company nor any Affiliate of the Company is (i) a country,
territory, organization, person or entity named on an Office of Foreign Asset
Control (OFAC) list; (ii) a Person that resides or has a place of business in a
country or territory named on such lists or which is designated as a
“Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA Patriot
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns. The
Company is in compliance with all applicable OFAC rules and regulations and also
in compliance with all applicable provisions of the USA Patriot Act;

(u) the Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company and its agents with Anti-Corruption
Laws and applicable Sanctions, and the Company and its agents are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in the Company being designated as a Sanctioned Person. None of (i) the
Company or (ii) to the knowledge of the Company, any agent of the Company that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Advances, use of proceeds or
other transaction contemplated by the Agreement will directly, or to the
knowledge of the Company, indirectly violate Anti-Corruption Laws or applicable
Sanctions;

(v) the Loan Documents represent all of the material agreements between the
Investment Manager, on the one hand, and the Company, on the other. Upon the
purchase and/or contribution of each Portfolio Investment (or an interest in a
Portfolio Investment) pursuant to this Agreement or the Sale Agreement, the
Company shall be the lawful owner of, and have good title to, such Portfolio
Investment and all assets relating thereto, free and clear of any Adverse Claim
(other than Permitted Liens). All such assets are transferred to the Company
without recourse to the Investment Manager except as described in the Sale
Agreement. The purchases of such assets by the Company constitute valid and true
sales for consideration (and not merely a pledge of such assets for security
purposes) and the contributions of such assets received by the Company
constitute valid and true transfers for consideration, each enforceable against
creditors of the Investment Manager, and no such assets shall constitute
property of the Investment Manager; and

(w) the Company is not relying on any advice (whether written or oral) of any
other party other than the Investment Manager.

Section 6.02. Representations Regarding the Portfolio Investments. The Company
represents to the other parties hereto that:

 

-40-



--------------------------------------------------------------------------------

(a) both as of the related Trade Date and the Settlement Date for each Portfolio
Investment, such Portfolio Investment meets all of the applicable Eligibility
Criteria (unless otherwise consented to by the Administrative Agent);

(b) all of the conditions to the acquisition of the Portfolio Investments
specified in Section 1.03 of this Agreement have been satisfied;

(c) all of the information contained in the related Approval Request is true,
correct and complete, provided that, to the extent any such information was
furnished to the Company by any third party or was not prepared by or under the
direction of the Company, such information is as of its delivery date true,
complete and correct to the knowledge of the Company;

(d) the Company has good and marketable title to such Collateral free and clear
of any Adverse Claim (other than Permitted Liens) or restrictions on
transferability and the Company has the full right, power and lawful authority
to assign, transfer and pledge the same and interests therein, and upon the
making of each Advance, the Collateral Agent, for the benefit of the Secured
Parties, will have acquired a perfected, first priority and valid security
interest (except, as to priority, for any Permitted Liens) in such Collateral,
free and clear of any Adverse Claim (other than Permitted Liens) or restrictions
on transferability, to the extent (as to perfection and priority) that a
security interest in said Collateral may be perfected under the applicable UCC;

(e) the Company has not pledged, assigned, sold, granted a security interest in
or otherwise encumbered or conveyed any interest in any of the Collateral and no
effective financing statement (other than with respect to Permitted Liens) or
other instrument similar in effect naming or purportedly naming the Company or
any of its Affiliates as debtor and covering all or any part of the Collateral
is on file in any recording office, except such as may have been filed in favor
of the Collateral Agent as “Secured Party” pursuant hereto or as necessary or
advisable in connection with the Sale Agreement;

(f) there are no judgments or Liens for Taxes with respect to the Company and no
claim is being asserted with respect to the Taxes of the Company.

Section 6.03. Covenants of the Company.

The Company:

(a) shall at all times: (i) maintain at least one independent manager or
director (who is in the business of serving as an independent manager or
director); (ii) maintain its own separate books and records and bank accounts;
(iii) hold itself out to the public and all other Persons as a legal entity
separate from any other Person; (iv) have a board of managers separate from that
of any other Person; (v) file its own Tax returns, except to the extent that the
Company is treated as a “disregarded entity” for Tax purposes and is not
required to file Taxes under Applicable Law, and pay any Taxes so required to be
paid under Applicable Law, except for those Taxes being contested in good faith
by appropriate proceedings and in respect of which the Company has established
proper reserves on its books in accordance with GAAP; (vi) not commingle its
assets with assets of any other Person; (vii) conduct its business in its own
name

 

-41-



--------------------------------------------------------------------------------

and strictly comply with all organizational formalities to maintain its separate
existence; (viii) maintain separate financial statements; provided, however,
that the Company’s assets may be included in a consolidated financial statement
of its Affiliate if (A) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Company from such
Affiliate and to indicate that the Company’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (B) such assets shall also be listed on the Company’s own separate balance
sheet (if the Company prepares its own separate balance sheet); (ix) pay its own
liabilities only out of its own funds; (x) maintain an arm’s length relationship
with Parent and each of its other Affiliates; (xi) not hold out its credit or
assets as being available to satisfy the obligations of others; (xii) allocate
fairly and reasonably any overhead expenses that are shared with an Affiliate,
including for shared office space; (xiii) use separate stationery, invoices and
checks; (xiv) except as expressly permitted by this Agreement, not pledge its
assets as security for the obligations of any other Person; (xv) correct any
known misunderstanding regarding its separate identity; (xvi) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xvii) cause its board of managers to meet at least annually or act pursuant to
written consent and keep minutes of such meetings and actions and observe in all
respects all other requirements under its constituent documents and Delaware
limited liability company formalities; (xviii) not acquire the obligations or
any securities of its Affiliates; (xix) cause the managers, officers, agents and
other representatives of the Company to act at all times with respect to the
Company consistently and in furtherance of the foregoing and in the best
interests of the Company; and (xx) maintain at least one special member, who,
upon the dissolution of the sole member or the withdrawal or the disassociation
of the sole member from the Company, shall immediately become the member of the
Company in accordance with its organizational documents.

(b) shall not (i) engage, directly or indirectly, in any business, other than
the actions required or permitted to be performed under the preceding clause
(a), including, other than with respect to any warrants received in connection
with a Portfolio Investment, controlling the decisions or actions respecting the
daily business or affairs of any other Person except as otherwise permitted
hereunder; (ii) fail to be solvent; (iii) release, sell, transfer, convey or
assign any Portfolio Investment unless in accordance with the Loan Documents;
(iv) except for capital contributions or capital distributions permitted under
the terms and conditions of this Agreement and properly reflected on the books
and records of the Company, enter into any transaction with an Affiliate of the
Company except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s-length transaction; (v) identify itself as a
department or division of any other Person; or (vi) own any asset or property
other than the Portfolio and the related assets and incidental personal property
necessary for the ownership or operation of these assets.

(c) shall take all actions consistent with and shall not take any action
contrary to the “Assumptions and Facts” section in the opinions of Dechert LLP,
dated the date hereof, relating to certain nonconsolidation and true sale
matters;

(d) shall not create, incur, assume or suffer to exist any Indebtedness other
than Indebtedness permitted under the Loan Documents. The Company shall incur no
Indebtedness secured by the Collateral other than the Secured Obligations. The
Company shall

 

-42-



--------------------------------------------------------------------------------

not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital, other than as expressly permitted under the Loan Documents;

(e) shall comply with Anti-Corruption Laws and applicable Sanctions;

(f) shall not amend any of its constituent documents or any document to which it
is a party in any manner that could reasonably be expected to, or that does,
adversely affect the Lenders in any material respect without the prior written
consent of the Administrative Agent and the Required Financing Providers;

(g) shall not amend the Special Purpose Provisions (as defined therein) of its
limited liability company agreement, except in accordance therewith, without the
prior written consent of the Administrative Agent and the Required Financing
Providers;

(h) shall not, without the prior consent of the Administrative Agent (acting at
the direction of the Required Financing Providers), which consent may be
withheld in the sole and absolute discretion of the Required Financing
Providers, enter into any hedge agreement;

(i) shall not change its name, identity or corporate structure in any manner
that would make any financing statement or continuation statement filed by the
Company (or by the Collateral Agent on behalf of the Company) in accordance with
subsection (a) above seriously misleading or change its jurisdiction of
organization, unless the Company shall have given the Administrative Agent and
the Collateral Agent at least 30 days prior written notice thereof, and shall
promptly file, or authorize the filing of, appropriate amendments to all
previously filed financing statements and continuation statements (and shall
provide a copy of such amendments to the Collateral Agent and Administrative
Agent together with written confirmation to the effect that all appropriate
amendments or other documents in respect of previously filed statements have
been filed);

(j) shall do or cause to be done all things necessary to (i) preserve and keep
in full force and effect its existence as a limited liability company and take
all reasonable action to maintain its rights, franchises, licenses and permits
material to its business in the jurisdiction of its formation and (ii) qualify
and remain qualified as a limited liability company in good standing in each
jurisdiction where the failure to qualify and remain qualified would reasonably
be expected to have a Material Adverse Effect;

(k) shall comply with all Applicable Law (whether statutory, regulatory or
otherwise), the noncompliance with which could reasonably be expected to have,
individually or collectively, a Material Adverse Effect;

(l) shall not merge into or consolidate with any person or dissolve, terminate
or liquidate in whole or in part, in each case, without the prior written
consent of the Administrative Agent;

(m) except for Investments permitted by Section 6.03(u) and without the prior
written consent of the Administrative Agent, shall not form, or cause to be
formed, any

 

-43-



--------------------------------------------------------------------------------

Subsidiaries; or make or suffer to exist any loans or advances to, or extend any
credit to, or make any investments (by way of transfer of property,
contributions to capital, purchase of stock or securities or evidences of
indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;

(n) shall ensure that (i) its affairs are conducted so that its underlying
assets do not constitute “plan assets” within the meaning of the Plan Asset
Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to or have any liability with
respect to any Plan;

(o) except for the security interest granted hereunder and as otherwise
permitted hereunder, shall not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Collateral or any interest therein (other than Permitted Liens), and the Company
shall defend the right, title, and interest of the Collateral Agent (for the
benefit of the Secured Parties) and the Lenders in and to the Collateral against
all claims of third parties claiming through or under the Company (other than
Permitted Liens);

(p) shall promptly furnish to the Administrative Agent, and the Administrative
Agent shall furnish to the Lenders, copies of the following financial
statements, reports and information: (i) as soon as available, but in any event
within 120 days after the end of each fiscal year of Parent, a copy of the
audited consolidated and consolidating balance sheet of Parent and its
consolidated Subsidiaries as at the end of such year, the related consolidated
and consolidating statements of income for such year and the related
consolidated statements of changes in net assets and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in Parent’s annual report on Form
10-K, shall be deemed delivered to the Administrative Agent on the date such
documents are made so available; (ii) as soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year (other
than the last fiscal quarter of each fiscal year), an unaudited consolidated and
consolidating balance sheet of Parent and its consolidated Subsidiaries as of
the end of such fiscal quarter and including the prior comparable period (if
any), and the unaudited consolidated and consolidating statements of income of
Parent and its consolidated Subsidiaries for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, and the unaudited consolidated statements of cash flows
of Parent and its consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such fiscal quarter;
provided, that the financial statements required to be delivered pursuant to
this clause (ii) which are made available via EDGAR, or any successor system of
the Securities Exchange Commission, in Parent’s quarterly report on Form 10-Q,
shall be deemed delivered to the Administrative Agent on the date such documents
are made so available; and (iii) from time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or the Required
Financing Providers may reasonably request;

(q) shall pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, all Taxes levied or imposed upon the Company or upon
the income,

 

-44-



--------------------------------------------------------------------------------

profits or property of the Company; provided that the Company shall not be
required to pay or discharge or cause to be paid or discharged any such Tax
(i) the amount, applicability or validity of which is being contested in good
faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;

(r) shall permit representatives of the Administrative Agent at any time and
from time to time as the Administrative Agent shall reasonably request (A) to
inspect and make copies of and abstracts from its records relating to the
Portfolio Investments and (B) to visit its properties in connection with the
collection, processing or managing of the Portfolio Investments for the purpose
of examining such records, and to discuss matters relating to the Portfolio
Investments or such Person’s performance under this Agreement and the other Loan
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters. The Company agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided, that such assistance shall not interfere in
any material respect with the Company’s or the Investment Manager’s business and
operations. So long as no Event of Default has occurred and is continuing, such
visits and inspections shall occur only (i) upon five (5) Business Days’ prior
written notice, (ii) during normal business hours and (iii) no more than once in
any calendar year. During the existence of an Event of Default, there shall be
no limit on the timing or number of such inspections and only one (1) Business
Day’ prior notice will be required before any inspection;

(s) [reserved];

(t) shall not make any Restricted Payments without the prior written consent of
the Administrative Agent; provided that the Company may make Permitted
Distributions so long as no Default or Event of Default has occurred and is
continuing (or would occur after giving effect to such Permitted Distribution)
and the Company gives at least two (2) Business Days’ prior written notice
thereof to the Administrative Agent;

(u) shall not make or hold any Investments, except the Portfolio Investments or
Investments (A) constituting Eligible Investments, (B) that have been consented
to by the Administrative Agent or (C) those the Company shall have acquired or
received as a distribution in connection with a workout, bankruptcy,
foreclosure, restructuring or similar process or proceeding involving a
Portfolio Investment or any issuer thereof;

(v) shall not request any Advance, and the Company shall not directly, or to the
knowledge of the Company, indirectly, use, and shall procure that its agents
shall not directly, or to the knowledge of the Company, indirectly, use, the
proceeds of any Advance (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto;

 

-45-



--------------------------------------------------------------------------------

(w) shall not cancel, terminate or consent to or accept any cancellation or
termination of, amend, modify or change in any manner any term or condition of
the Management Agreement in any manner that adversely affects the Lenders in any
material respect;

(x) other than pursuant to the Sale Agreement, shall not (A) transfer to any of
its Affiliates any Portfolio Investment purchased from any of its Affiliates
(other than sales to Affiliates conducted on terms and conditions consistent
with those of an arm’s length transaction at fair market value so long as the
Investment Manager obtains bid prices from at least two nationally recognized
dealers (unaffiliated with the Investment Manager or its Affiliates) for such
Portfolio Investment) or (B) enter into any other transaction with any of its
Affiliates, other than any transaction on terms that are no less favorable than
those obtainable in an arm’s-length transaction with a wholly unaffiliated
Person and on terms that are fair and equitable to the Company under all the
facts or circumstances under Applicable Law;

(y) shall cause the Investment Manager to furnish to the Administrative Agent,
with respect to each obligor, within 15 Business Days of the completion of the
Investment Manager’s portfolio review of such obligor (which, for any individual
obligor, shall occur no less frequently than quarterly), without duplication of
any other reporting requirements set forth in this Agreement or any other Loan
Document, any financial reporting packages with respect to such obligor and with
respect to each Portfolio Investment for such obligor (including any attached or
included information, statements and calculations) received by the Company
and/or the Investment Manager as of the date of the completion of such review.
In no case, however, shall the Investment Manager be obligated hereunder to
deliver such obligor reports to the Administrative Agent more than once per
quarter. Upon demand by the Administrative Agent, the Company shall cause the
Investment Manager to provide such other information as the Administrative Agent
may reasonably request with respect to any Portfolio Investment or obligor (to
the extent reasonably available to the Investment Manager);

(z) shall not elect to be classified as other than a disregarded entity or
partnership for U.S. federal income Tax purposes, nor shall the Company take any
other action or actions that would cause it to be classified, taxed or treated
as a corporation or publicly traded partnership taxable as a corporation for
U.S. federal income Tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder);

(aa) shall only have partners or owners that are treated as U.S. Persons or that
are disregarded entities owned by a U.S. Person and shall not recognize the
transfer of any interest in the Company that constitutes equity for U.S. federal
income Tax purposes to a person that is not a U.S. Person;

(bb) shall from time to time execute and deliver all such supplements and
amendments hereto and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be reasonably necessary to secure the rights and remedies of
the Secured Parties hereunder and to grant more effectively all or any portion
of the Collateral, maintain or preserve the security interest (and the

 

-46-



--------------------------------------------------------------------------------

priority thereof) of this Agreement or to carry out more effectively the
purposes hereof, perfect, publish notice of or protect the validity of any grant
made or to be made by this Agreement, preserve and defend title to the
Collateral and the rights therein of the Collateral Agent and the Secured
Parties in the Collateral and the Collateral Agent against the claims of all
persons and parties, pay any and all Taxes levied or assessed upon all or any
part of the Collateral and use its commercially reasonable efforts to minimize
Taxes and any other costs arising in connection with its activities or give,
execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to this Agreement or to enable the Collateral Agent to exercise and
enforce its rights hereunder with respect to such pledge and security interest,
and hereby authorizes the Collateral Agent to file a UCC financing statement
listing ‘all assets of the debtor’ in the collateral description of such
financing statement;

(cc) shall not (A) permit the validity or effectiveness of this Agreement or any
grant hereunder to be impaired, or permit the lien of this Agreement to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement or the Advances, except as may be expressly permitted hereby,
(B) permit any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (including any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever or otherwise, other
than the lien of this Agreement) to be created on or extend to or otherwise
arise upon or burden the Collateral or any part thereof, any interest therein or
the proceeds thereof, in each case, other than Permitted Liens, or (C) take any
action that would cause the lien of this Agreement not to constitute a valid
perfected security interest in the Collateral that is of first priority, free of
any adverse claim or the legal equivalent thereof, as applicable, except as may
be expressly permitted hereby (or in connection with a disposition of Collateral
required hereby);

(dd) shall not make or incur any capital expenditures, except as reasonably
required to perform its functions in accordance with the terms of this
Agreement;

(ee) shall not become liable in any way, whether directly or by assignment or as
a guarantor or other surety, for the obligations of a lessee under any lease,
hire any employees or make any distributions (other than in accordance with this
Agreement);

(ff) shall (A) not maintain any bank accounts other than the Accounts, provided
that the Company may maintain the accounts listed on Schedule 5 until January 9,
2015, (B) not allow the amounts in such accounts, in the aggregate, to be
greater than $5,000,000; and (C) cause, within three Business Days of deposit of
amounts in any such accounts, all such amounts to be deposited in the
appropriate Account;

(gg) shall not authorize or otherwise permit the Investment Manager to act in
contravention of the representations, warranties and agreements of the
Investment Manager under any Loan Document;

(hh) shall not act on behalf of, a country, territory, entity or individual of
prohibited countries, territories, entities and individuals listed on, among
other places, the OFAC website, and none of the Company, the Investment Manager
or any of their respective Affiliates,

 

-47-



--------------------------------------------------------------------------------

owners, directors or officers is a natural person or entity with whom dealings
with U.S. persons or persons under the jurisdiction of the United States are
prohibited under any OFAC regulation or other applicable federal law or acting
on behalf of such a person or entity. The Company does not own and will not
acquire, and the Investment Manager will not cause the Company to own or
acquire, any security issued by, or interest in, any country, territory, or
entity whose direct ownership by U.S. persons or persons under the jurisdiction
of the U.S. would be or is prohibited under any OFAC regulation or other
applicable federal law;

(ii) except as otherwise expressly permitted herein, shall not cancel or
terminate any of the Loan Documents to which it is party (in any capacity), or
consent to or accept any cancellation or termination of any of such agreements,
or amend or otherwise modify any term or condition of any of the Loan Documents
to which it is party (in any capacity) or give any consent, waiver or approval
under any such agreement, or waive any default under or breach of any of the
Loan Documents to which it is party (in any capacity) or take any other action
under any such agreement not required by the terms thereof, unless (in each
case) the Administrative Agent shall have consented thereto in its sole
discretion;

(jj) shall, and shall cause the Investment Manager to perform each of its
obligations under this Agreement and the other Loan Documents and comply with
all Applicable Laws, including those applicable to the Portfolio Investments and
the collection of all Interest Proceeds and Principal Proceeds thereof, except
to the extent that the failure to so comply would not reasonably be expected to
have a Material Adverse Effect; and

(kk) shall give notice to the Administrative Agent promptly in writing upon the
occurrence of any of the following:

(i) any Adverse Proceeding; and

(ii) any Adverse Claim asserted against any of the Portfolio Investments, the
Accounts or any other Collateral.

Section 6.04. Amendments, Etc.

If the Company or the Investment Manager receives any notice of an amendment,
supplement, consent, waiver or other modification of any Portfolio Investment or
any related Underlying Instrument or rights thereunder (each, an “Amendment”)
with respect to any Portfolio Investment or any related Underlying Instrument,
or makes any affirmative determination to exercise or refrain from exercising
any rights or remedies thereunder, it will give prompt (and in any event, not
later than three (3) Business Days’) notice thereof to the Administrative Agent.
In any such event, the Company shall exercise all voting and other powers of
ownership relating to such Amendment or the exercise of such rights or remedies
as the Investment Manager shall deem appropriate under the circumstances. If an
Event of Default has occurred and is continuing or a Coverage Event has
occurred, the Company will exercise all voting and other powers of ownership as
the Administrative Agent (acting at the direction of the Required Financing
Providers) shall instruct (it being understood that if the terms of the related
Underlying Instrument expressly prohibit or restrict any such rights given to
the Administrative Agent, then such right shall be limited to the extent
necessary so that such prohibition or

 

-48-



--------------------------------------------------------------------------------

restriction is not violated); and (b) the Company shall not take any action with
respect to any Portfolio Investment that is inconsistent with (and it agrees
that it will not vote or otherwise exercise powers of ownership pertaining
thereto in any manner that is inconsistent with) the terms of this Agreement.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Company shall fail to pay (i) any principal amount owing by it in
respect of the Secured Obligations when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise or (ii) any other amount in respect of the Secured
Obligations (whether for interest, fees or other amounts owing by it) within two
(2) Business Days of when such amount becomes due and payable; or

(b) any representation or warranty made or deemed made by or on behalf of the
Company, the Parent or the Investment Manager (collectively, the “Credit Risk
Parties”) herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, or other document
furnished pursuant hereto or in connection herewith or any amendment or
modification thereof or waiver thereunder shall prove to have been false or
incorrect in any material respect when made or deemed to have been made and the
same continues unremedied for a period of thirty (30) days (if such failure can
be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to the
Company or the Investment Manager, and (ii) the date on which the Company or the
Investment Manager acquires knowledge thereof; or

(c)(A) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Sections 6.03(a), (b), (d), (f), (g), (h), (i), (l), (m),
(o), (p), (t), (u), (v), (x), (ff)(B), (ff)(C) or (hh) or (B) any Credit Risk
Party shall fail to observe or perform any other covenant, condition or
agreement contained herein (it being understood that the failure of a Portfolio
Investment to satisfy the Eligibility Criteria after the date of its purchase
shall not constitute such a failure) or in any other Loan Document and, in the
case of this clause (B), if such failure is capable of being remedied, such
failure shall not have been remedied or waived within thirty (30) days after the
earlier of (i) receipt by such Credit Risk Party of written notice of such
failure from the Administrative Agent and (ii) an officer of such Credit Risk
Party becoming aware of such failure

(d) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Risk Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Risk Party or for a substantial part of its assets, and, in each such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered; or

 

-49-



--------------------------------------------------------------------------------

(e) any Credit Risk Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, or (iv) make
a general assignment for the benefit of creditors; or

(f) any Credit Risk Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due; or

(g) the Investment Manager resigns in accordance with the Investment Management
Agreement as in effect on the Effective Date and an Affiliate of the Investment
Manager is not appointed (or has not accepted such appointment) or the
Investment Management Agreement is subject to termination in accordance with the
Investment Management Agreement in each case; or

(h) the passing of a resolution by the equity holders of the Company in respect
of the winding up on a voluntary basis of the Company; or

(i) any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of $5,000,000 (after giving effect to
insurance, if any, available with respect thereto) shall be rendered against the
Company, and the same shall remain unsatisfied, unvacated, unbonded or unstayed,
un-discharged or not set aside for a period of sixty (60) days after the date on
which the right to appeal has expired; or

(j) an ERISA Event occurs; or

(k) a Change of Control occurs; or

(l) the Company, or the arrangements contemplated by the Loan Documents, shall
become required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended; or

(m) the aggregate Advances do not equal the Financing Commitment at the end of
the Ramp-Up Period; or

(n)(x) the Company amends a Loan Document in a manner materially adverse to the
Administrative Agent without the written consent of the Administrative Agent, or
(y) the Company or any other party to the Loan Documents disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, the
Loan Documents; provided, notwithstanding the materiality limits contained in
subclause (x) above, the Company shall provide the Administrative Agent with
notice of any amendment of the Loan Documents at least two Business Days prior
to the execution thereof, regardless of whether such amendment will materially
adversely affect the Administrative Agent; or

 

-50-



--------------------------------------------------------------------------------

(o) GSO / Blackstone Debt Funds Management LLC or an Affiliate of GSO /
Blackstone Debt Funds Management LLC ceases to be the investment sub-advisor of
FS Investment Corporation II;

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in cash in whole (or in part,
in which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d) or
(e) of this Article, the Financing Commitments shall automatically terminate and
all Secured Obligations then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

ARTICLE VIII

ACCOUNTS; COLLATERAL SECURITY

Section 8.01. The Accounts; Agreement as to Control.

(a) Establishment and Maintenance of Accounts. The Company has directed and the
Securities Intermediary hereby acknowledges that it has established (1) an
account designated as the “Custodial Account”; (2) an account designated as the
“CE Cure Account”; (3) an account designated as the “Interest Collection
Account” and (4) an account designated as the “Principal Collection Account”
(the Custodial Account, CE Cure Account, Interest Collection Account and
Principal Collection Account, each, an “Account” and, collectively, the
“Accounts”), and the account numbers for the Accounts are set forth on the
Transaction Schedule. The Securities Intermediary agrees to maintain each of the
Accounts as a securities intermediary in the name of the Company subject to the
lien of the Collateral Agent under this Agreement, and agrees not to change the
name or account number of any Account without the prior consent of the
Collateral Agent. The Securities Intermediary hereby certifies that it is a bank
or trust company that in the ordinary course of business maintains securities
accounts for others and in that capacity has established the Accounts in the
name of the Company.

Nothing herein shall require the Securities Intermediary to credit to any
Account or to treat as a financial asset (within the meaning of
Section 8-102(a)(9) of the UCC) any asset in the

 

-51-



--------------------------------------------------------------------------------

nature of a general intangible (as defined in Section 9-102(a)(42) of the UCC)
or to “maintain” a sufficient quantity thereof (within the meaning of
Section 8-504 of the UCC). Notwithstanding any term hereof or elsewhere to the
contrary, it is hereby expressly acknowledged that (a) interests in loans may be
acquired and delivered by the Company to the Securities Intermediary or the
Collateral Agent from time to time that are not evidenced by, or accompanied by
delivery of, a security (as that term is defined in UCC Section 8-102) or an
instrument (as that term is defined in Section 9-102(a)(47) of the UCC), and may
be evidenced solely by delivery to the Collateral Agent of a facsimile copy of a
loan agreement, participation agreement or an assignment agreement
(“Loan/Assignment Agreement”) in favor of the Company, (b) any such
Loan/Assignment Agreement (and the registration of the related loan on the books
and records of the applicable obligor or bank agent) shall be registered in the
name of the Company and (c) any duty on the part of the Securities Intermediary
or Collateral Agent with respect to such loan (including in respect of any duty
it might otherwise have to maintain a sufficient quantity of such loan for
purposes of UCC Section 8-504) shall be limited to the exercise of reasonable
care by the Collateral Agent in the physical custody of any such Loan/Assignment
Agreement that may be delivered to it. It is acknowledged and agreed that
neither the Collateral Agent nor the Securities Intermediary is under a duty to
examine Underlying Instruments to determine the validity or sufficiency of any
Loan/Assignment Agreement (and shall have no responsibility for the genuineness
or completeness thereof), or for the issuer’s title to any related loan.

(b) Collateral Agent in Control of Securities Accounts. Each of the parties
hereto hereby agrees that (1) each Account shall be deemed to be a “securities
account” (within the meaning of Section 8-501 of the UCC in effect in the State
of New York), (2) all property credited to any Account shall be treated as a
financial asset for purposes of Article 8 of the UCC and (3) except as otherwise
expressly provided herein, the Collateral Agent will be exclusively entitled to
exercise the rights that comprise each financial asset credited to each Account.
The parties hereto agree that the Securities Intermediary shall act only on
entitlement orders or other instructions with respect to the Accounts originated
by the Collateral Agent and no other person (and without further consent by any
other person); and the Collateral Agent, for the benefit of the Secured Parties,
shall have exclusive control and the sole right of withdrawal over each Account.
The only permitted withdrawals from the Accounts shall be in accordance with the
provisions of this Agreement.

(c) Subordination of Lien, Etc. If the Securities Intermediary has or
subsequently obtains by agreement, operation of law or otherwise a security
interest in any Account or any security entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Collateral Agent. The property
credited to any Account will not be subject to deduction, set-off, banker’s
lien, or any other right in favor of any person other than the Collateral Agent
(except that the Securities Intermediary may set-off (1) all amounts due to the
Securities Intermediary in respect of its customary fees and expenses for the
routine maintenance and operation of the Accounts, and (2) the face amount of
any checks which have been credited to any Account but are subsequently returned
unpaid because of uncollected or insufficient funds).

(d) Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property underlying any financial assets credited to any
Account shall be registered in the name of the Securities Intermediary, indorsed
to the Securities Intermediary in

 

-52-



--------------------------------------------------------------------------------

blank or credited to another securities account maintained in the name of the
Securities Intermediary, and in no case will any financial asset credited to any
Account be registered in the name of the Company, payable to the order of the
Company or specially indorsed to the Company except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank.

(e) Jurisdiction; Governing Law of Accounts. The establishment and maintenance
of each Account and all interests, duties and obligations related thereto shall
be governed by the law of the State of New York and the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110 of the UCC)
shall be the State of New York. Terms used in this Section 8.01 without
definition have the meanings given to them in the UCC.

(f) No Duties. The parties hereto acknowledge and agree that the Securities
Intermediary shall not have any additional duties other than those expressly set
forth in this Section 8.01, and the Securities Intermediary shall satisfy those
duties expressly set forth in this Section 8.01 so long as it acts without gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Securities Intermediary shall not be subject to any fiduciary or
other implied duties, and the Securities Intermediary shall not have any duty to
take any discretionary action or exercise any discretionary powers.

Section 8.02. Collateral Security; Pledge; Delivery.

(a) Grant of Security Interest. As collateral security for the prompt payment in
full when due of all the Company’s obligations to the Agents and the Lenders
(collectively, the “Secured Parties”) under this Agreement (collectively, the
“Secured Obligations”), the Company hereby pledges, hypothecates, assigns,
charges, mortgages, delivers, and transfers the Collateral to the Collateral
Agent, including a continuing first priority security interest in favor of the
Collateral Agent in all of the Company’s right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising) all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property, and any and all other assets or property of any
type or nature owned by it (all of the property described in this clause
(a) being collectively referred to herein as “Collateral”), including: (1) each
Portfolio Investment, (2) the Accounts and all investments, obligations and
other property from time to time credited thereto, (3) the Investment Management
Agreement and all rights relating thereto, (4) the Sale Agreement and all rights
related thereto, (5) all other property of the Company and (6) all proceeds
thereof, all accessions to and substitutions and replacements for, any of the
foregoing, and all rents, profits and products of any thereof.

Notwithstanding any provision of any Loan Document to the contrary, no interests
in or of any Foreign Subsidiary of the Company shall be pledged or similarly
hypothecated to guarantee or support any obligations of the Company; provided,
that this exception shall not apply to a pledge of equity interests of any first
tier Foreign Subsidiary representing sixty-five percent (65%) or less of the
voting equity interests and 100% or less of the non-voting equity interests of
such Foreign Subsidiary. The parties agree that any pledge, guaranty or security
or similar interest made or granted in contravention of the immediately
preceding sentence shall be void ab initio.

 

-53-



--------------------------------------------------------------------------------

(b) Delivery and Other Perfection. In furtherance of the collateral arrangements
contemplated herein, the Company shall (1) Deliver to the Collateral Agent the
Collateral hereunder as and when acquired by the Company; and (2) if any of the
securities, monies or other property pledged by the Company hereunder are
received by the Company, forthwith take such action as is necessary to ensure
the Collateral Agent’s continuing perfected security interest in such Collateral
(including Delivering such securities, monies or other property to the
Collateral Agent).

(c) Remedies, Etc. During the period in which an Event of Default shall have
occurred and be continuing, the Collateral Agent shall (but only if and to the
extent directed in writing by the Required Financing Providers) do any of the
following:

(1) Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Collateral
Agent (acting at the direction of the Required Financing Providers) may deem
commercially reasonable. The Company agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days’ prior notice to the Company of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of the Collateral regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

(2) Transfer all or any part of the Collateral into the name of the Collateral
Agent or a nominee thereof.

(3) Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto.

(4) Endorse any checks, drafts, or other writings in the Company’s name to allow
collection of the Collateral.

(5) Take control of any proceeds of the Collateral.

(6) Execute (in the name, place and stead of any of the Company) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

(7) Perform such other acts as may be reasonably required to do to protect the
Collateral Agent’s rights and interest hereunder.

 

-54-



--------------------------------------------------------------------------------

In connection with the sale of Portfolio Investments by any Agent in accordance
with the terms of this Section 8.02(c), subject to the limitations set forth
therein, the provisions set forth in the second paragraph of Section 1.04
regarding the sale of Portfolio Investments by an Agent shall apply to any such
sale hereunder.

After the termination of the Financing Commitments and the payment in full in
cash of the Secured Obligations, any remaining proceeds of any sale or transfer
of the Collateral shall be delivered to the Company.

(d) Compliance with Restrictions. The Company agrees that in any sale of any of
the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and the Company further agrees that such compliance shall not, in and of itself,
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to the Company or the Investment Manager for any discount allowed by
the reason of the fact that such Collateral is sold in compliance with any such
limitation or restriction.

(e) Private Sale. The Collateral Agent shall incur no liability as a result of a
sale of the Collateral, or any part thereof, at any private sale pursuant to
clause (c) above conducted in a commercially reasonable manner. In the absence
of fraud, gross negligence or willful misconduct, the Company hereby waives any
claims against each Agent and Financing Provider arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale.

(f) Collateral Agent Appointed Attorney-in-Fact. The Company hereby appoints the
Collateral Agent as the Company’s attorney-in-fact (it being understood that the
Collateral Agent shall not be deemed to have assumed any of the obligations of
the Company by this appointment), with full authority in the place and stead of
the Company and in the name of the Company, from time to time in the Collateral
Agent’s discretion (exercised at the written direction of the Administrative
Agent or the Required Financing Providers, as the case may be), after the
occurrence and during the continuation of an Event of Default, to take any
action and to execute any instrument which the Administrative Agent or the
Required Financing Providers may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest.

(g) Further Assurances. The Company covenants and agrees that, from time to time
upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as

 

-55-



--------------------------------------------------------------------------------

the Collateral Agent (as directed by the Administrative Agent) may reasonably
request in order fully to effect the purposes of this Agreement and to protect
and preserve the priority and validity of the security interest granted
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral.

(h) Termination. Upon the payment in full in cash of all Secured Obligations,
the security interest granted herein shall automatically (and without further
action by any party) terminate and all rights to the Collateral shall revert to
the Company. Upon any such termination, the Collateral Agent will, at the
Company’s sole expense, deliver to the Company, or cause the Securities
Intermediary to deliver, without any representations, warranties or recourse of
any kind whatsoever, all certificates and instruments representing or evidencing
all of the Collateral held by the Securities Intermediary hereunder, and execute
and deliver to the Company or its nominee such documents as the Company shall
reasonably request to evidence such termination.

Section 8.03. Accountings.

(a) Daily Reports. On each Business Day, commencing on November 21, 2014, the
Company shall compile and provide (or cause to be compiled and provided) to the
Agents and the Lenders, a position report (each, a “Position Report”) and a cash
flow report (the “Cash Flow Report”) for the previous Business Day. The Position
Report shall be substantially in the form set forth in Schedule 6 and the Cash
Flow Report shall contain such information as the Administrative Agent shall
reasonably request. For the avoidance of doubt, the Company has engaged the
Collateral Administrator pursuant to the Collateral Administration Agreement to
compile and provide the information and reports to be provided in this
Section 8.03.

(b) Cooperation. The Company shall cause the Investment Manager to cooperate
with the Collateral Administrator in the preparation of the reports to be
delivered under this Section 8.03. Without limiting the generality of the
foregoing, the Company shall cause the Investment Manager to supply in a timely
fashion any information maintained by it that the Collateral Administrator may
from time to time reasonably request with respect to the Portfolio Investments
and any information reasonably necessary to complete the reports to be prepared
by the Collateral Administrator hereunder or required to permit the Collateral
Administrator to perform its obligations hereunder.

Section 8.04. Additional Reports. In addition to the information and reports
specifically required to be provided pursuant to the terms of this Agreement,
the Company (at its expense), or the Collateral Administrator, at the direction
of the Company, shall compile and the Company shall then provide the
Administrative Agent with all information or reports, and such additional
information as the Administrative Agent may from time to time reasonably request
and the Company shall reasonably determine may be obtained and provided without
unreasonable burden or expense.

ARTICLE IX

THE AGENTS

 

-56-



--------------------------------------------------------------------------------

Section 9.01. Appointment of Administrative Agent and Collateral Agent.

Each of the Financing Providers hereby irrevocably appoints each of the
Administrative Agent and the Collateral Agent (each, an “Agent” and
collectively, the “Agents”) as its agent and authorizes such Agent to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto. Anything contained herein to the contrary notwithstanding,
each Agent and each Financing Provider hereby agree that no Financing Provider
shall have any right individually to realize upon any of the Collateral
hereunder, it being understood and agreed that all powers, rights and remedies
hereunder with respect to the Collateral shall be exercised solely by the
Collateral Agent for the benefit of the Secured Parties in accordance with the
terms of this Agreement.

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.

No Agent shall have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except that the
foregoing shall not limit any duty expressly set forth in this Agreement to
include such rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by (i) in the case of the Collateral
Agent (A) in respect of the exercise of remedies under Section 8.02(c), the
Required Financing Providers, or (B) in all other cases, the Administrative
Agent or (ii) in the case of any Agent, the Required Financing Providers (or
such other number or percentage of the Financing Providers as shall be necessary
under the circumstances as provided herein), and (c) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Company that is
communicated to or obtained by the financial institution serving in the capacity
of such Agent or any of its affiliates in any capacity. The Collateral Agent
shall not be liable for any action taken or not taken by it in the absence of
its own gross negligence or willful misconduct or with the consent or at the
request or direction of the Administrative Agent or the Required Financing
Providers (or such other number or percentage of the Financing Providers that
shall be permitted herein to direct such action or forbearance). No Agent shall
be liable for any action taken or not taken by it in the absence of its own
gross negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Financing Providers
(or such other number or percentage of the Financing Providers that shall be
permitted herein to direct such action or forbearance). Each Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to it by the Company or a Financing Provider, and no Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements

 

-57-



--------------------------------------------------------------------------------

or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness, genuineness, value or sufficiency of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. No Agent shall be
required to risk or expend its own funds in connection with the performance of
its obligations hereunder if it reasonably believes it will not receive
reimbursement therefor hereunder.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts or be responsible for the misconduct or
negligence of attorneys appointed by it with due care.

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Financing
Providers, the instruction of the Required Financing Providers shall govern.
Neither the Collateral Administrator nor the Collateral Agent shall have any
duties or obligations under or in respect of any other agreement (including any
agreement that may be referenced herein) to which it is not a party. The grant
of any permissive right or power to the Collateral Agent hereunder shall not be
construed to impose a duty to act.

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria (Schedule 3) or the conditions to any purchase hereunder in any
instance, or to determine if the conditions of “Deliver” have been satisfied or
otherwise to monitor or determine compliance by any other person with the
requirements of this Agreement.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it; provided, however,
that any such sub-agent receiving payments from the Company shall be a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulations
Section 1.1441-1 and a “U.S. financial institution” within the meaning of
Treasury Regulations Section 1.1471-3T. No Agent shall be responsible for any
misconduct or negligence on the part of any sub-agent or attorney appointed by
such Agent with due care. Each Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
affiliates and the respective directors, officers, employees, agents and
advisors of such person and its affiliates (the “Related Parties”) for such
Agent. The exculpatory provisions of the preceding paragraphs shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent, as the case may be.

 

-58-



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Financing Providers, the Investment Manager and the Company. Upon any such
resignation, the Required Financing Providers shall have the right (with, so
long as no Event of Default has occurred and is continuing or no Coverage Event
has occurred, the consent of the Company) to appoint a successor; provided,
however, that any such successor receiving payments from the Company shall be a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1 and a “U.S. financial institution” within the
meaning of Treasury Regulations Section 1.1471-3T. If no successor shall have
been so appointed by the Required Financing Providers and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation, then the Administrative Agent may, on behalf of the
Financing Providers, appoint a successor Agent which shall be a financial
institution with an office in New York, New York, or an affiliate of any such
bank provided, however, that any such successor receiving payments from the
Company shall be a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulations Section 1.1441-1 and a “U.S. financial
institution” within the meaning of Treasury Regulations Section 1.1471-3T. If no
successor shall have been so appointed by the Administrative Agent and shall
have accepted such appointment within sixty (60) days after the retiring Agent
gives notice of its resignation, such Agent may petition a court of competent
jurisdiction for the appointment of a successor provided, however, that any such
successor receiving payments from the Company shall be a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulations
Section 1.1441-1 and a “U.S. financial institution” within the meaning of
Treasury Regulations Section 1.1471-3T. Upon the acceptance of its appointment
as Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After the
retiring Agent’s resignation hereunder, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent, as the case may be.

Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Financing Provider also
acknowledges that it will, independently and without reliance upon any Agent or
any other Financing Provider and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

 

-59-



--------------------------------------------------------------------------------

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

In the absence of gross negligence, willful misconduct or bad faith on the part
of the Agents, the Agents may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instruction, certificate, opinion or other document furnished to the
Agents, reasonably believed by the Agents to be genuine and to have been signed
or presented by the proper party or parties and conforming to the requirements
of this Agreement; but in the case of a request, instruction, document or
certificate which by any provision hereof is specifically required to be
furnished to the Agents, the Agents shall be under a duty to examine the same in
accordance with the requirements of this Agreement to determine that it conforms
to the form required by such provision.

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. The protections set forth in this
Section 9.01 shall likewise be available and applicable to the Securities
Intermediary and the Collateral Administrator.

Section 9.02. Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.

(a) Collateral Agent May Perform. The Collateral Agent shall from time to time
take such action (at the written direction of the Administrative Agent or the
Required Financing Providers) for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein, provided that the
Collateral Agent shall have no obligation to take any such action in the absence
of such direction and shall have no obligation to comply with any such direction
if it reasonably believes that the same (1) is contrary to applicable law or
(2) might subject the Collateral Agent to any loss, liability, cost or expense,
unless the Administrative Agent or the Required Financing Providers, as the case
may be, issuing such instruction makes provision satisfactory to the Collateral
Agent for payment of same. With respect to actions which are incidental to the
actions specifically delegated to the Collateral Agent hereunder, the Collateral
Agent shall not be required to take any such incidental action hereunder, but
shall be required to act or to refrain from acting (and shall be fully protected
in acting or refraining from acting) upon the written direction of the
Administrative Agent; provided that the Collateral Agent shall not be required
to take any action hereunder at the

 

-60-



--------------------------------------------------------------------------------

request of the Administrative Agent, the Required Financing Providers or
otherwise if the taking of such action, in the determination of the Collateral
Agent, (1) is contrary to applicable law or (2) is reasonably likely to subject
the Collateral Agent to any loss, liability, cost or expense, unless the
Administrative Agent or the Required Financing Providers, as the case may be,
issuing such instruction make provision satisfactory to the Collateral Agent for
payment of same. In the event the Collateral Agent requests the consent of the
Administrative Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Administrative Agent within ten (10) Business
Days of its receipt of such request, the Administrative Agent shall be deemed to
have declined to consent to the relevant action.

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action and shall have no liability in connection therewith
except as otherwise provided in this Agreement. The Collateral Agent shall act
in accordance with instructions received after such five (5) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions. The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder with no liability therefor and shall be deemed
to have acted in good faith if it acts in accordance with such advice.

(b) Reasonable Care. The Collateral Agent is required to exercise reasonable
care in the custody and preservation of any of the Collateral in its possession,
provided that the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purpose as the Company reasonably requests at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of the Collateral Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care. The
Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any liens thereon.

(c) Collateral Agent Not Liable. The Collateral Agent shall not be liable by
reason of its compliance with the terms of this Agreement with respect to
(1) the investment of funds held thereunder in Eligible Investments (other than
for losses attributable to the Collateral Agent’s failure to make payments on
investments issued by the Collateral Agent, in its commercial capacity as
principal obligor and not as collateral agent, in accordance with their terms)
or (2) losses incurred as a result of the liquidation of any Eligible Investment
prior to its stated maturity. It is expressly agreed and acknowledged that the
Collateral Agent is not guaranteeing performance of or assuming any liability
for the obligations of the other parties hereto or any parties to the Portfolio
Investments or other Collateral.

(d) Certain Rights and Obligations of the Collateral Agent. Without further
consent or authorization from any Financing Providers, the Collateral Agent may
execute any documents or instruments necessary to release any lien encumbering
any item of Collateral that

 

-61-



--------------------------------------------------------------------------------

is the subject of a sale or other disposition of assets permitted by this
Agreement or as otherwise permitted or required hereunder or to which the
Required Financing Providers have otherwise consented. Anything contained herein
to the contrary notwithstanding, in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale, any Agent
or Financing Provider may be the purchaser of any or all of such Collateral at
any such sale and the Collateral Agent, as agent for and representative of the
Financing Providers (but not any Financing Provider in its individual capacity
unless the Required Financing Providers shall otherwise agree), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any collateral payable by the purchaser at such sale.

(e) Collateral Agent, Collateral Administrator and Securities Intermediary Fees
and Expenses. The Company agrees to pay to the Collateral Agent, the Securities
Intermediary and the Collateral Administrator such fees as agreed to in a
separate fee letter agreement, dated November 4, 2014, among the Collateral
Agent, the Collateral Administrator and the Company and acknowledged hereby by
the Administrative Agent and as may be subsequently modified as agreed among the
Company, the Administrative Agent, the Collateral Agent, the Securities
Intermediary and the Collateral Administrator in writing. The Company further
agrees to pay to the Collateral Agent, the Securities Intermediary and the
Collateral Administrator, or reimburse the Collateral Agent, the Securities
Intermediary and the Collateral Administrator for paying, reasonable and
documented out-of-pocket expenses in connection with this Agreement, the
Collateral Administration Agreement and the transactions contemplated hereby. On
each Interest Payment Date, prior to the payment of any other amounts due under
this Agreement or the other Loan Documents, the Company agrees that it shall
first pay any fees and amounts due to the Collateral Agent, Collateral
Administrator and Securities Intermediary under this Agreement to the extent of
Interest Proceeds available for distribution in the Interest Collection Account
on such Interest Payment Date; provided that in no event shall the aggregate
amount of such fees and amounts exceed $260,000 in any 12 month period (the
“Annual Cap”) during the term of this Agreement. If any amounts are due and
owing in excess of the Annual Cap on any Interest Payment Date, the Company
agrees to pay such excess amounts, to the extent of Proceeds available for
distribution in the Interest Collection Account on such Interest Payment Date,
on a pari passu basis with any indemnities or expense reimbursements payable to
the Administrative Agent, immediately after payment of any interest and
principal amounts owed and fees and other amounts payable to the Lenders and
prior to payments to any other party under this Agreement or the other Loan
Documents.

(f) Execution by the Collateral Agent and the Collateral Administrator. The
Collateral Agent and the Collateral Administrator are executing this Agreement
solely in their capacity as Collateral Agent and Collateral Administrator
hereunder and in no event shall have any obligation to make any Advance, provide
any Financing or perform any obligation of the Administrative Agent hereunder.

(g) Information Provided to Collateral Agent and Collateral Administrator.
Without limiting the generality of any terms of this Section, neither the
Collateral Agent nor the Collateral Administrator shall have liability for any
failure, inability or unwillingness on the part of the Investment Manager, the
Administrative Agent or the Company to provide accurate and

 

-62-



--------------------------------------------------------------------------------

complete information on a timely basis to the Collateral Agent or the Collateral
Administrator, as applicable, or otherwise on the part of any such party to
comply with the terms of this Agreement, and, absent gross negligence, willful
misconduct or bad faith, shall have no liability for any inaccuracy or error in
the performance or observance on the Collateral Agent’s or Collateral
Administrator’s, as applicable, part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

ARTICLE X

MISCELLANEOUS

Section 10.01. Non-Petition.

Each of the Collateral Agent, the Securities Intermediary and the Collateral
Administrator hereby agrees not to commence, or join in the commencement of, any
proceedings in any jurisdiction for the bankruptcy, winding-up, reorganization,
arrangement, insolvency, moratorium or liquidation of the Company or any similar
proceedings, in each case prior to the date that is one year and one day (or if
longer, any applicable preference period plus one day) after the payment in full
of all Indebtedness, Secured Obligations or other obligations owing by the
Company. The foregoing restrictions are a material inducement for the parties
hereto to enter into this Agreement and are an essential term of this Agreement.
The Administrative Agent or the Company may seek and obtain specific performance
of such restrictions (including injunctive relief), including, without
limitation, in any bankruptcy, winding-up, reorganization, arrangement,
insolvency, moratorium or liquidation or similar proceedings. The Company shall
promptly object to the institution of any bankruptcy, winding-up,
reorganization, arrangement, insolvency, moratorium or liquidation or similar
proceedings against it and take all necessary or advisable steps to cause the
dismissal of any such proceeding; provided that such obligation shall be subject
to the availability of funds therefor.

Section 10.02. Notices.

All notices and other communications in respect hereof (including, without
limitation, any modifications hereof, or requests, waivers or consents
hereunder) to be given or made by a party hereto shall be in writing (including
by electronic mail or other electronic messaging system) to the other parties
hereto at the addresses for notices specified on the Transaction Schedule (or,
as to any such party, at such other address as shall be designated by such party
in a notice to each other party hereto). All such notices and other
communications shall be deemed to have been duly given when transmitted by
facsimile or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

Section 10.03. No Waiver.

No failure on the part of any party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

-63-



--------------------------------------------------------------------------------

Section 10.04. Expenses; Indemnity; Damage Waiver.

(a) The Company agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent, the Collateral
Agent, the Collateral Administrator and the Lenders in connection with the
preparation, execution, delivery, syndication and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and the other documents and agreements to be delivered hereunder or
with respect hereto, in each case, subject to any cap on such costs and expenses
set forth in the Loan Documents or otherwise agreed by the parties, and the
Company further agrees to pay all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent, the Collateral Agent and the
Collateral Administrator in connection with any amendments, waivers or consents
executed in connection with this Agreement, including the reasonable fees and
out of pocket, documented expenses of counsel for the Administrative Agent, the
Collateral Agent, the Collateral Administrator and the Lenders with respect
thereto and with respect to advising the Administrative Agent and the Lenders as
to its rights and remedies under this Agreement, and to pay all reasonable,
documented and out-of-pocket costs and expenses, if any (including reasonable
counsel fees and expenses), of the Administrative Agent, the Collateral Agent,
the Collateral Administrator and the Lenders, in connection with the enforcement
against the Company of this Agreement or any of the other Loan Documents and the
other documents and agreements to be delivered hereunder or with respect hereto;
provided, that in the case of reimbursement of (A) counsel for the Lenders other
than the Administrative Agent, such reimbursement shall be limited to one
counsel for all the Administrative Agent and Lenders, (B) counsel for the
Collateral Agent shall be limited to one counsel for such Person and (C) counsel
for the Collateral Administrator shall be limited to one counsel for such
Person.

(b) The Company shall indemnify the Agents, the Collateral Administrator, the
Securities Intermediary, the Lenders and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (1) the
execution or delivery of this Agreement or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligation, the exercise of the parties thereto of their respective rights or
the consummation of the transactions contemplated hereby, including any breach
of any representation, warranty or covenant of the Company or the Investment
Manager in any Loan Document, (2) any Financing or the use of the proceeds
therefrom or (3) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based in tort or contract
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available
(a) to the extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from gross negligence, bad faith or
willful misconduct on the part of any Indemnitee, (b) to the extent resulted
from the nonperformance or noncompliance by the Agents, the Collateral
Administrator, the Securities Intermediary or the

 

-64-



--------------------------------------------------------------------------------

Lenders with their respective obligations under this Agreement or (c) resulting
from the performance of the Portfolio Investments. In addition, this
Section 10.04(b) shall not apply to Taxes. Payments under this Section 10.04(b)
shall be made by the Company to the Administrative Agent for the benefit of the
relevant Indemnitee

(c) To the extent permitted by applicable law, neither the Company nor any
Indemnitee shall assert, and each hereby waives, any claim against the Company
or any Indemnitee, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement, instrument or transaction contemplated hereby, any Financing
or the use of the proceeds thereof.

(d) For the avoidance of doubt, the costs and expenses described in this
Section 10.04 shall not include Taxes.

Section 10.05. Amendments.

No amendment, modification or waiver in respect of this Agreement will be
effective unless in writing (including, without limitation, a writing evidenced
by a facsimile transmission or electronic mail) and executed by each of the
Company, the Agents and the Required Financing Providers; provided, however,
that the Administrative Agent may waive any of the Eligibility Criteria and the
requirements set forth in Schedule 3 or Schedule 4 in its sole discretion.

Section 10.06. Confidentiality.

Each Agent, the Securities Intermediary and each Lender agrees to maintain the
confidentiality of the Information after receipt thereof (or, with respect to
Information relating to or provided by an obligor in respect of a Portfolio
Investment, for a period (as notified to the Agents, the Securities Intermediary
and the Lenders) commencing upon receipt thereof and ending on the date on which
the confidentiality obligations of the Company with respect to such obligor
terminate) (it being understood that documents provided to the Administrative
Agent hereunder may in all cases be distributed by the Administrative Agent to
the Lenders) except that the Agents, the Securities Intermediary or such Lender
may disclose such information (i) to its affiliates, officers, directors,
employees, agents, counsel, accountants, auditors, advisors or representatives,
(ii) to the extent such information has become available to the public other
than as a result of a disclosure in violation of this Agreement, (iii) to the
extent such information was available to such party on a non-confidential basis
prior to its disclosure to such party hereunder, (iv) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (v) subject to an agreement containing provisions substantially
the same as those of this Section 10.06, to (x) any assignee of or Participant
in (to the extent such Person is permitted to become an assignee or Participant
hereunder), or any prospective assignee of or Participant in, any of its rights
or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Company and its obligations, (vi) with the consent of the Investment
Manager, or (vii) to the extent the such party should be (A) required in
connection with any legal or regulatory

 

-65-



--------------------------------------------------------------------------------

proceeding or (B) requested by any Governmental Authority to disclose such
information; provided, that in the case of clause (vii) above, the Agent, the
Securities Intermediary or such Lender, as applicable, will use reasonable
efforts to maintain confidentiality and will (unless otherwise prohibited by
law) notify the Investment Manager of its intention to make any such disclosure
prior to making any such disclosure. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.06 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, a Lender may disclose the U.S. tax treatment and
U.S. tax structure with respect to the Financings.

Section 10.07. Non-Recourse.

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Investment Manager
contained in this Agreement or any other Loan Document shall be had against any
incorporator, stockholder, partner, officer, director, member, manager, employee
or agent of Company, the Investment Manager or any of their respective
Affiliates (solely by virtue of such capacity) by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of the Company and/or the Investment Manager, and
that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of the Company, the Investment Manager or any of their respective Affiliates
(solely by virtue of such capacity) or any of them under or by reason of any of
the obligations, covenants or agreements of the Company or the Investment
Manager contained in this Agreement, or implied therefrom, and that any and all
personal liability for breaches by the Company or the Investment Manager of any
of such obligations, covenants or agreements, either at common law or at equity,
or by statute, rule or regulation, of every such incorporator, stockholder,
officer, director, member, manager, employee or agent is hereby expressly waived
as a condition of and in consideration for the execution of this Agreement;
provided however, the foregoing shall not be construed so as to exonerate or
exculpate the Company or the Investment Manager from any liability by reason of
a breach by such party of any of its obligations, covenants or agreements
contained in the Loan Documents or its willful misconduct or gross negligence.

Section 10.08. Successors; Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and the Required Financing Providers (and any attempted
assignment or transfer by the Company without such consent shall be null and
void). Except as expressly set forth herein, nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

-66-



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth below, any Lender may assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Financing Commitment and the Advances at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of the Administrative Agent and, if such assignee is not
an Eligible Assignee, the Company; provided that no consent of the
Administrative Agent or the Company shall be required for an assignment of any
Financing Commitment to an assignee that is a Lender with a Financing Commitment
immediately prior to giving effect to such assignment.

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices in the United States a copy of each
assignment and assumption delivered to it and the Register. The entries in the
Register shall be conclusive absent manifest error, and the parties hereto shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender and the owner of the amounts owing to it hereunder as
reflected in the Register for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, any Lender and the Investment Manager, at any reasonable time and from
time to time upon reasonable prior notice. Upon its receipt of a duly completed
assignment and assumption executed by an assigning Lender and an assignee, the
Administrative Agent shall accept such assignment and assumption and record the
information contained therein in the Register.

(c) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Financing Commitment and the
Advances owing to it); provided that (1) such Lender’s obligations under this
Agreement shall remain unchanged, (2) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (3) the Company, the Agents and the other Financing Providers shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the Participant shall not be in
privity with the Company. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain

 

-67-



--------------------------------------------------------------------------------

the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any Material Amendment that affects such
Participant.

(d) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Company, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and related interest
amounts) of each Participant’s interest in the Advances or other obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure (i) is necessary to establish that such commitment, loan, letter
of credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations, (ii) is reasonably requested by the
Borrower to determine whether a Participant is eligible to receive additional
amounts pursuant to Section 3.01(e) or (f) as a result of a Change in Law
occurring after the Participant acquired the applicable participation or
(iii) is otherwise required thereunder. The entries in the Participant Register
shall be conclusive absent manifest error, and each Person whose name is
recorded in the Participant Register shall be treated as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. The Company agrees that each Participant shall be entitled
through the Lender granting such participation (and for the avoidance of doubt
shall have no direct rights against the Company) to the benefits of Sections
3.01(e) and 3.03 (subject to the requirements and limitations therein, including
the requirements under Section 3.03(f) (it being understood that the
documentation required under Section 3.03(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.04 as if it were an assignee under Section 10.08(b) and (B) shall not
be entitled to receive any greater payment under Sections 3.01(e) and 3.03, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.

Section 10.09. Governing Law; Submission to Jurisdiction; Etc.

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

(b) Submission to Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement (collectively, “Proceedings”), each party hereto
irrevocably (i) submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City and (ii) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such

 

-68-



--------------------------------------------------------------------------------

Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 10.10. Counterparts.

This Agreement may be executed in any number of counterparts by facsimile or
other written form of communication including electronic mail, each of which
shall be deemed to be an original as against the party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.

Section 10.11. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

[remainder of page intentionally blank]

 

-69-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JUNIATA RIVER LLC, as Company By:   /s/ Gerald F. Shahlecker   Name:   Gerald F.
Shahlecker   Title:   Executive Vice President

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:   /s/ Louis J. Cerrotta   Name:   Louis J. Cerrotta   Title:   Executive
Director CITIBANK, N.A., as Collateral Agent By:   /s/ Thomas J. Varcados  
Name:   Thomas J. Varcados   Title:   Vice President CITIBANK, N.A., as
Securities Intermediary By:   /s/ Thomas J. Varcados   Name:   Thomas J.
Varcados   Title:   Vice President VIRTUS GROUP, LP, as Collateral Administrator
By:   /s/ Joseph I. Elston   Name:   Joseph I. Elston   Title:   Partner

 

[Signature Page to Juniata River Loan Agreement]



--------------------------------------------------------------------------------

The Financing Providers

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Lender

By:   /s/ Louis J. Cerrotta   Name:   Louis J. Cerrotta   Title:   Executive
Director

 

[Signature Page to Juniata River Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Transaction Schedule

 

1.

   Types of Financing    Available    Financing Limit    Advances    yes    U.S.
$300,000,000 2.    Financing Providers         Financing Commitment    Lender:
  

JPMorgan Chase Bank,

National Association

   U.S.$ 300,000,000, as reduced from time to time pursuant to Section 1.04,
Section 4.03(c) or Section 4.06

 

3.    Scheduled Termination Date:    November 14, 2019 4.    Account Numbers   
   Custodial Account:   

[*]

   CE Cure Account:   

[*]

   Interest Collection Account:   

[*]

   Principal Collection Account:   

[*]

5.    Market Value Trigger:    150% 6.    Purchases of Restricted Securities   
   Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute a Restricted Security. As used herein, “Restricted Security” means
any security that forms part of a new issue of publicly issued securities
(a) with respect to which an affiliate of any Financing Provider that is a
“broker” or a “dealer”, within the meaning of the Securities Exchange Act of
1934, participated in the distribution as a member of a selling syndicate or
group within thirty (30) days of the proposed purchase by the Company and
(b) that the Company proposes to purchase from any such affiliate of any
Financing Provider.

Addresses for Notices

 

The Company:   

Juniata River LLC

c/o FS Investment Corporation II

2929 Arch Street, Suite 675

Philadelphia, PA 19104

  

Attention: Gerald F. Stahlecker,

Executive Vice President

Telephone: (215) 495-1169

 

Facsimile: (215) 222-4649

 

Sch. 1-1



--------------------------------------------------------------------------------

The Investment

Manager:

  

FS Investment Corporation II

2929 Arch Street, Suite 675

Philadelphia, PA 19104

  

Attention: Gerald F. Stahlecker,

Executive Vice President

Telephone: (215) 495-1169

Facsimile: (215) 222-4649

The Administrative Agent:   

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,

3rd Floor Newark, Delaware 19713

  

Attention: Ryan Hanks

Telephone: (302) 634-2030

   with a copy to:      

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

  

Attention: Louis Cerrotta

Telephone: 212-622-7092

Email: louis.cerrotta@jpmorgan.com

doreen.l.markowitz@jpmorgan.com

vincenzo.f.buffolino@jpmorgan.com

ruchira.patel@jpmorgan.com

Keith.Harden@jpmchase.com

Allison.Shapiro@jpmorgan.com

Sud.X.Subrahmanyan@jpmorgan.com

de_custom_business@jpmchase.com

The Collateral

Agent:

  

Citibank, N.A.

480 Washington Blvd, 30th Floor

Jersey City, New Jersey 07310

  

Attention: Agency & Trust - Juniata River LLC

Facsimile: (212) 816-5527

The Securities Intermediary:   

Citibank, N.A.

388 Greenwich Street, 14th Floor

New York, New York 10013

  

Attention: Agency & Trust - Juniata River LLC

Facsimile: (212) 816-5527

The Collateral

Administrator:

  

Virtus Group, LP

5400 Westheimer Court, Suite 760

Houston, Texas 77056

  

Attention: Juniata River LLC

Facsimile: (866) 816-3203

JPMCB:   

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

  

Attention: Robert Nichols

Facsimile: (302) 634-1092

 

Sch. 1-2



--------------------------------------------------------------------------------

   with a copy to:      

JPMorgan Chase Bank, National Association

270 Park Avenue

New York, New York 10017

  

Attention: Eugene O’Neill

Telephone: 212-834-9295

Each other Financing Provider:    The address (or facsimile number or electronic
mail address) provided by it to the Administrative Agent.   

 

Sch. 1-3



--------------------------------------------------------------------------------

SCHEDULE 2

Contents of Approval Requests

Each Approval Request shall include the following information for the related
Portfolio Investment(s):

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

Email: ryan.j.hanks@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: louis.cerrotta@jpmorgan.com

doreen.l.markowitz@jpmorgan.com

vincenzo.f.buffolino@jpmorgan.com

ruchira.patel@jpmorgan.com

Keith.Harden@jpmchase.com

Allison.Shapiro@jpmorgan.com

Sud.X.Subrahmanyan@jpmorgan.com

de_custom_business@jpmchase.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

cc:

Citibank, N.A., as Collateral Agent

480 Washington Blvd, 30th Floor

Jersey City, New Jersey 07310

Attention: Agency & Trust - Juniata River LLC

Virtus Group, LP, as Collateral Administrator

5400 Westheimer Court, Suite 760

Houston, Texas 77056

Attention: Juniata River LLC

 

Sch. 2-1



--------------------------------------------------------------------------------

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement, dated as of November 14, 2014
(the “Agreement”), among JUNIATA RIVER LLC, as borrower (the “Company”),
JPMorgan Chase Bank, National Association, as administrative agent (the
“Administrative Agent”), the financing providers party thereto, and the
collateral agent, collateral administrator and securities intermediary party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given such terms in the Agreement.

Pursuant to the Agreement, the Investment Manager hereby requests approval for
the Company to acquire the following Portfolio Investment(s):

 

Obligor

 

Identifier
(LoanX;
CUSIP)

 

Tranche

 

Type
(1st lien,
2nd lien)

 

Notional

 

Maturity
Date

 

Fixed

 

Spread

 

LIBOR
Floor

 

Net
Purchase
Price

 

Issuer
Domicile

 

Moody’s
Industry
Classification
Group

 

Proposed
Settlement
Date

                                               

To the extent available, we have included herewith (1) the Underlying
Instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) audited financial statement for the previous most
recently ended three years of the obligor of each such Portfolio Investment,
(3) quarterly statements for the previous most recently ended eight fiscal
quarters of the obligor of each such Portfolio Investment, (4) any appraisal or
valuation reports conducted by third parties, (5) applicable “proof of
existence” details (if requested by the Administrative Agent) and (6) the ratio
of indebtedness to EBITDA as calculated by the Investment Manager using
information provided to the Investment Manager by the related obligor. The
Investment Manager acknowledges that it will provide such other information
customary and typical in performing a detailed credit analysis on each
applicable obligor and from time to time reasonably requested by the
Administrative Agent.

 

Very truly yours,

FS INVESTMENT CORPORATION II,

as Investment Manager

By:       Name:   Title:

 

Sch. 2-2



--------------------------------------------------------------------------------

SCHEDULE 3

Eligibility Criteria

 

(i) it is a debt obligation payable in U.S. dollars, purchased at a price that
is at least 80% of the par amount of such obligation;

 

(ii) it is issued by a company organized in an Eligible Jurisdiction and if such
company is organized in an Eligible Jurisdiction other than the United States,
such company has submitted to jurisdiction in the United States in the related
Underlying Instrument and the related Underlying Instrument is governed by the
laws of a State of the United States;

 

(iii) it is eligible to be entered into by, sold, assigned or participated to
the Company and pledged to the Collateral Agent;

 

(iv) it provides for periodic payments of interest thereon in cash at least
semi-annually;

 

(v) it is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding Taxes imposed by any
jurisdiction unless the related obligor is required to make “gross-up” payments
that cover the full amount of any such withholding Taxes (subject to customary
conditions to such payments which the Company (or the Investment Manager on
behalf of the Company) in its good faith reasonable judgment expects to be
satisfied);

 

(vi) it is not in default (unless it is a Current Pay Obligation);

 

(vii) it is not at the time of purchase or commitment to purchase the subject of
an offer other than (a) an offer of publicly registered securities with equal or
greater face value and substantially identical terms issued in exchange for
securities issued under Rule 144A or (b) an offer pursuant to the terms of which
the offeror offers to acquire a debt obligation in exchange for consideration
consisting solely of cash in an amount equal to or greater than the full face
amount of such debt obligation plus any accrued and unpaid interest;

 

(viii) it is not an obligation on which the stated rate of interest is scheduled
to decrease (although interest payments may decrease due to unscheduled events
such as a decrease of the index relating to a Portfolio Investment that bears
interest at a floating rate, the change from a default rate of interest to a
non-default rate or an improvement in the obligor’s financial condition);

 

(ix) it is not a security whose repayment is subject to substantial material
non-credit related risk as determined by the Investment Manager or to the
non-occurrence of certain catastrophes specified in the documents governing such
security;

 

Sch. 3-1



--------------------------------------------------------------------------------

(x) if such obligation provides for the payment of interest at a floating rate,
such floating rate is determined by reference to (1) the Dollar prime rate, the
LIBO Rate, Euro rate or similar interbank offered rate or commercial deposit
rate or (2) any other index approved by the Administrative Agent;

 

(xi) it will not cause the Company or the pool of Collateral to be required to
register as an investment company under the Investment Company Act of 1940, as
amended;

 

(xii) it has been approved by the Administrative Agent in accordance with the
procedures set forth Section 1;

 

(xiii) it is not an obligation that at the time of purchase or commitment to
purchase provides for conversion into an equity security (1) automatically after
a specified period of time or (2) at the option of the Company thereof at any
time;

 

(xiv) is not a Structured Finance Obligation, Letter of Credit, Synthetic
Security Delayed Funding Term Loan, Revolving Credit Facility or Asset Based
Loan;

 

(xv) the related security is primarily located in an Eligible Jurisdiction; and

 

(xvi) if it is a participation, (a) it is transferred pursuant to the
Participation Agreement, (b) if the participation becomes part of the Collateral
in connection with a Coverage Event Cure it is not part of the Collateral for
more than fifteen Business Days (or such longer period, if any, consented to by
the Administrative Agent, in its sole discretion) and (c) if the participation
becomes part of the Collateral other than in connection with a Coverage Event
Cure it is not part of the Collateral for more than thirty calendar days (or
such longer period, if any, consented to by the Administrative Agent, in its
sole discretion);

provided, however, that one or more of the foregoing requirements may be waived
in writing by the Administrative Agent (in its sole and absolute discretion)
prior to the Company’s commitment to purchase a Portfolio Investment.

 

Sch. 3-2



--------------------------------------------------------------------------------

SCHEDULE 4

Concentration Limitations

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

  1. Portfolio Investments issued by a single obligor and its affiliates may not
exceed an aggregate principal balance equal to $30,000,000 (or, prior to the end
of the Ramp-Up Period, the greater of (i) 5.00% of (A) the Net Asset Value plus
(B) the amounts on deposit in the Accounts (including cash and Eligible
Investments) representing Principal Proceeds and (ii) $30,000,000); provided
that Portfolio Investments issued by three (3) obligors and their respective
affiliates may each constitute up to an aggregate principal balance equal to
$50,000,000 (or, prior to the end of the Ramp-Up Period, the greater of
(i) 8.33% of (A) the Net Asset Value plus (B) the amounts on deposit in the
Accounts (including cash and Eligible Investments) representing Principal
Proceeds and (ii) $50,000,000).

 

  2. Not less than 65% of (A) the Net Asset Value plus (B) the amounts on
deposit in the Accounts (including cash and Eligible Investments) representing
Principal Proceeds may consist of Senior Secured Loans and cash and Eligible
Investments on deposit in the Accounts representing Principal Proceeds.

 

  3. Not more than an aggregate of 25% of (A) the Net Asset Value plus (B) the
amounts on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds may consist of Second Lien Loans.

 

  4. Not more than an aggregate of 35% of (A) the Net Asset Value plus (B) the
amounts on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds may consist of any Portfolio Investments other
than Senior Secured Loans or Second Lien Loans.

 

  5. Not more than 20% of (A) the Net Asset Value plus (B) the amounts on
deposit in the Accounts (including cash and Eligible Investments) representing
Principal Proceeds may consist of Portfolio Investments that are issued by
obligors that belong to any industry classified by a given Moody’s Industry
Classification Group code (three digit).

 

  6. Not more than 5% of (A) the sum of the outstanding principal balances of
the Portfolio Investments plus (B) the amounts on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds minus
(C) the Excess Concentration Amount (without giving effect to clause (6) of the
definition of Concentration Limitations) may consist of Portfolio Investments
that are Current Pay Obligations.

 

Sch. 4-1



--------------------------------------------------------------------------------

  7. Not more than an aggregate of 10% of (A) the Net Asset Value plus (B) the
amounts on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds may consist of fixed rate Portfolio Investments.

 

  8. Not more than an aggregate of 15% of (A) the Net Asset Value plus (B) the
amounts on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds may consist of Portfolio Investments issued by
companies located in Eligible Jurisdictions other than the United States.

 

  9. Not more than an aggregate of 10% of (A) the Net Asset Value plus (B) the
amounts on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds may consist of participations in loans.

 

Sch. 4-2



--------------------------------------------------------------------------------

SCHEDULE 5

ACCOUNTS

 

Sch. 5-1



--------------------------------------------------------------------------------

SCHEDULE 6

Form of Position Report

 

Asset
ID   Issuer
Name   Asset
Name   Asset
Detail
Type
Name   Asset
Rate
Type
Name   Asset
Maturity
Date   Asset
Security
ID   Issuer
ID   Currency
Type
Identifier   Asset
Type
Name   Facility
LIBOR
Spread   Outstanding
Settled                      

 

Sch. 6-1



--------------------------------------------------------------------------------

EXHIBIT A

Form of Request for Advance

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: louis.cerrotta@jpmorgan.com

doreen.l.markowitz@jpmorgan.com

vincenzo.f.buffolino@jpmorgan.com

ruchira.patel@jpmorgan.com

Keith.Harden@jpmchase.com

Allison.Shapiro@jpmorgan.com

Sud.X.Subrahmanyan@jpmorgan.com

de_custom_business@jpmchase.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

cc:

Juniata River LLC

c/o FS Investment Corporation II

2929 Arch Street, Suite 675

Philadelphia, PA 19104

Citibank, N.A., as Collateral Agent

388 Greenwich Street, 14th Floor

New York, New York 10013

Attention: Agency & Trust - Juniata River LLC

Virtus Group, LP, as Collateral Administrator

5400 Westheimer Court, Suite 760

Houston, Texas 77056

Attention: Juniata River LLC

 

Exh. A-1



--------------------------------------------------------------------------------

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement, dated as of November 14, 2014
(the “Agreement”), among Juniata River LLC, as borrower (the “Company”),
JPMorgan Chase Bank, National Association, as administrative agent (the
“Administrative Agent”), the financing providers party thereto, and the
collateral agent, collateral administrator and securities intermediary party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given such terms in the Agreement.

Pursuant to the Agreement, you are hereby notified of the following:

(1) The Company hereby requests an Advance under Section 2.03 of the Agreement
to be funded on [*].

(2) The aggregate amount of the Advance requested hereby is $[*].1

(3) The proposed purchases (if any) relating to this request are as follows:

 

Asset Name(s)

 

Draw Amount(s)
Requested

 

Market Value of
Asset(s)

 

Price of Asset(s)

 

Purchased
Interest (if any)

               

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement have been satisfied or
waived as of the related Trade Date (and shall be satisfied or waived as of the
related Settlement Date).

 

Very truly yours, FS INVESTMENT CORPORATION II By:       Name:   Title:

 

1  Note: The requested Financing shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s) and/or Permitted Distribution (if any), the Compliance Condition
is satisfied.

 

Exh. A-2



--------------------------------------------------------------------------------

EXHIBIT B

Moody’s Industry Classification Groups

 

Industry

Number

  

Asset Description

101    Aerospace and Defense 102    Automotive 103    Banking, Finance, and Real
Estate (FIRE) 104    Beverage, Food and Tobacco 105    Capital Equipment 106   
Chemicals, Plastics and Rubber 107    Construction and Building 108    Consumer
Goods Durable 109    Consumer Goods Non Durable 110    Containers, Packaging and
Glass 111    Energy Electricity 112    Energy Oil and Gas 113    Environmental
Industries 117    Forest Products and Paper 118    Healthcare and
Pharmaceuticals 119    High Tech Industries 120    Hotels, Gaming and Leisure
121    Media Advertising, Printing and Publishing 122    Media Broadcasting and
Subscription 123    Media Diversified and Production 124    Metals and Mining
125    Retail 126    Services Business 127    Services Consumer 128    Sovereign
and Public Finance 129    Telecommunications 130    Transportation Cargo 131   
Transportation Consumer 132    Utilities Electric 133    Utilities Oil and Gas
134    Utilities Water 135    Wholesale

 

Exh. B-1